 In theMatter of E.A. LABORATORIES, INC.andUNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C. I. 0., LOCAL844, andINTERNATIONAL UNION, UNITED AuTO11fO-BILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C.C.I.O.CaseNo. 2-C-5751.Decided November 23, 1948DECISIONANDORDEROn July 14, 1947, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices 1 and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in other unfair labor practices al-leged in the complaint and recommended dismissal of those allegations.Thereafter, the Respondent, the Union, and the attorney for theBoard filed exceptions to the Intermediate Report and supportingbriefs.2The Respondent's request for oral argument is hereby de-nied, inasmuch as the record, including the exceptions and briefs, inour opinion, adequately present the issues and the positions of theparties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of the parties, and the entirerecord in the case, and hereby adopts the findings, conclusions, and1 The provisions of Section 8 (1), (2), (3), and (5) of the National Labor Relations Act,which the Trial Examiner found were violated, are continued in Section 8 (a) (1), (2),(3), and (5) of the Act, as amended.2Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this case to a three-man panelconsisting of the undersigned Board Members [Chairman Herzog and MembersHoustonand Gray].80 N. L. R. B., No. 109.625 626DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommendations of the Trial Examiner, save as they are inconsistentwith the additions, exceptions, and modifications hereinafter set forth.1.The Respondent contends that the 1944 strikers are not entitledto back pay because the strikers breached the no-strike clause of thecontract by engaging in the strike and the strike was not caused by anyunfair labor practice or breach of contract on the part of the Respond-ent.We find it unnecessary to determine the cause of the 1944 strikeor to pass upon the question as to whether the strike constituted abreach of the contract.This is because, in any event, as the Trial Ex-aminer found, by its agreement to reinstate the strikers on November10, 1944, the Respondent waived or condoned the strikers' alleged mis-conduct in engaging in the strike and, on the next day, the Respondentrefused to reinstate the strikers, who appeared for work at the plantpursuant to the agreement, although their jobs were then vacant.'Under all the circumstances, we agree with the Trial Examiner thatthe Respondent refused to reinstate the 1944 strikers on November 11,1944, because of their union membership and activities and not be-cause of any misconduct on their part, and that the Respondent therebydiscriminated in regard to their hire or tenure of employment to dis-courage membership in the Union.Accordingly we will direct thatback pay for the 1944 strikers begin to run on November 11, 1944, andnot on October 25, 1944, as the Trial Examiner recommended.2.The Trial Examiner recommended that the Respondent be re-quired to reinstate those strikers who did not apply for reinstatementafter the 1945 strike, if they apply for reinstatement within 7 daysafter service of the Intermediate Report, dismissing, if necessary, anyemployee hired since August 28, 1945, the date of the beginning of thestrike.However, in view of the length of time which had elapsedat the time of the hearing since the abandonment of the strike withoutsuch applications having been made, we believe that the Respondentshould not be required to displace any employee to provide work forany striker in this category.We believe that the policies of the Act3The Trial Examiner found that the strikers refused to return to work unless the Re-spondent recognized the Union and that the Respondent declined to reinstate the strikersunless they abandoned the Union as their current bargaining representative.He furtherfound that the 1944 strike was caused, in part, by the Respondent's violation of Section8 (5) of the Act. This violation consisted of making unilateral changes in working condi-tions and of adopting an arbitrary attitude in dealing with the Union's grievance committee.Even it we assume,arguendo,that the 1944 strike was caused, in part, by the Respondent'sviolation of Section 8 (5) of the Act, we are of the view that, by refusing to return to workunless the Respondent recognized the Union,the strikers did not thereby require removalof a cause of the strike as part of the price for its termination.The Union was recognizedas the statutory bargaining representative at the time of the outbreak of the strike.Thus,in refusing to reinstate the strikers unless they returned without the Union as theirbargaining representative,the Respondent unlawfully refused to recognize the Union andthereby sought to imposea newand illegal condition upon reinstatement of the strikers. E. A. LABORATORIES, INC.627would be adequately effectuated by requiring the Respondent to placesuch strikers on a preferential hiring list for employmentas vacanciesariseand, in the event of failure to do so, to pay them back pay fromsuch time until placement upon the preferential list.Such preferen-tial list is to be prepared in accordance with a system of seniority orother nondiscriminatory practice to such extent as has heretofore beenapplied in the conduct of the Respondent's business.3.Joseph Stanco, Gaspar Russo, Ignazzio Chiappone, and GilbertScandale testified that they did not desire reinstatementas of ap-proximately August 1, 1946, February 1, 1946, December 25, 1945, andAugust 12, 1946, respectively.In view thereof, we shall not directtheir reinstatement or placement upon a preferential list, as the casemay be, and shall award these four, except Russo who did not applyfor reinstatement, back pay for the period from the date when theRespondent refused to reinstate each to the date on which each de-cided to reject reinstatement, respectively.44.Patsy Dearado testified that he did not desire reinstatement un-less the Respondent granted him a pay increase. In view thereof, weshall not direct his reinstatement and shall award him back pay onlyfor the period which elapsed from the time that the Respondent re-fused to reinstate him until the date on which he decided not to acceptreinstatement unless the Respondent increased his pay.5.Nicholas Cusanelli returned to work after the 1945 strike but quita short time thereafter because of dissatisfaction with his earnings.Accordingly we shall not reinstate Cusanelli and shall award himback pay only for the period which elapsed from the date that theRespondent refused to reinstate him to July 1, 1946, when he returnedto work for the Respondent.6.Sometime after the Respondent refused to bargain collectivelyin 1945, the International revoked the charter of Local 844, took overits assets,and assumed its liabilities."Because the Trial Examinerwas ofthe opinion that Local 844 would be reestablished in the future,he recommended that the Respondent be required to bargain with theInternational Local 844, with the proviso, however, in the event Local844 was not reestablished, that the Respondent "may petition formodification of the order when it is prepared to comply with it."We shall not require bargaining with Local 844 inasmuch as it hasno legalexistence.Under the circumstances, in order to effectuate4 These dates, as well as others,do notappear in the record.These dates can be ascer-tained in compliance proceedingsif the partiesare unable to reach agreement.So far as appears,no certification covering the Respondent's employees has ever issued.The Internationaland Local844 were parties to the last contract with Respondent.817319-49-vol. 80-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDthe policies of the Act, we shall direct the Respondent, upon request,to bargain collectively with the International.'7.Unlike the Trial Examiner, we do not find that the Respondentviolated the Act by vilifying the Union and its officers or by com-pelling employees against their will to attend the July 3 meeting inthe plant.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. A. Labora-tories, Inc., Brooklyn, New York, and its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, C. I. 0., or in any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of their employment ;(b)Dominating or interfering with the administration of E. A.Laboratories Employees' Association, or the formation or adminis-tration of any other labor organization of its employees and fromcontributing support to E. A. Laboratories Employees' Associationor to any other labor organization of its employees;(c)Refusing, upon request, to bargain collectively with Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, C. I. 0., as the representative of itsemployees in the appropriate unit;(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.We base our order directing the Respondent to bargain upon the last refusal to bargaincollectively in 1945, as found by the Trial Examiner,and not upon any refusal to bargainwhich occurred prior thereto. E. A. LABORATORIES, INC.6292.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Unless already reinstated, offer to the employees named in"Appendix A" hereto, Groups I and II, immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges, in themanner set forth in the section of the Intermediate Report entitled"The remedy," and hereinabove;(b) Place the employees named in "Appendix A," Group III, upona preferential list for employment in the manner set forth hereinabove;(c)Make whole all the employees named in "Appendix A" andIgnazzio Chiappone, Gilbert Scandale, and Patsy Dearado, for anyloss of wages in the manner provided in the section of the IntermediateReport entitled, "The remedy," and hereinabove;(d) Completely disestablish and withhold recognition from E. A.Laboratories Employees' Association as the collective bargaining rep-resentative of any of its employees;(e)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, C. I. 0., as the representative of its employees in theappropriate unit, and, if agreement is reached, embody such under-standing in a written agreement;(f)Post immediately at its plant at Brooklyn, New York, copiesof the notice attached hereto marked "Appendix A." TCopies of saidnotice, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by the Respondent, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(g) Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent discriminatorilydischarged Marie Traynor and Frank Pravata.' In the event that this Order is enforced by a United States Court of Appeals, thereshall be inserted before the words, "A DECISION AND ORDER"the words,"A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL BARGAIN collectively upon request with the INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRiCUL-TCRAL IMPLEMENT WORKERS OF AMERICA, C. I. 0., as the exclusiverepresentative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment orother conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is :All employees employed at the Brooklyn plant exclusive ofclerical, bookkeeping and other office employees, employees in thecost and accounting, time study, personnel, engineering experi-mental and model makers, and sales departments, draftsmen,timekeepers, watchmen and guards, two office cleaning employees,inspectors and testors on all defense items, administrative andexecutive officers, superintendents (including building mainte-nance superintendent) and assistant superintendents, generalforemen (including service department foremen), departmentforeladies, and all other supervisory employees as defined in theAct.WE HEREBY DISESTABLISH E. A. LABORATORIES EMPLOYEES'AssoCIATION as the representative of any of our employees forthe purpose of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other condi-tions of employment and we will not recognize it or any successorthereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation oradministration of any labor organization or contribute financialor other support to it.WE WILL OFFER to the following named employees immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights orprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination : E. A. LABORATORIES, INC.Yola GranieriTerry BriaTony TartamellaAmerico AldorasiElsie LenhartFrances PintouriConnie BenvenutoPauline LombardoJohn GurzilloCatherine UltimoCarmella VonaJames RuggerioAlbert RuggerioTomaso MancusoMichael MonteJoseph GiontaJames LombardoJoseph LaPortaGroup IPat BarbieriFrank ScaccioMary LaMannaGroup IIThomas NunezJohn PorcelliAlfonse SantoroStella AmbrazatisAngela IndimeoOliver DenicolaAntionette BasileJulia ZomchickJulia BarnettTeresa SolimineJosephine AlbaneseMary LongMrs. FrancesRuggerioEgon SorensonWE WILL placeupon a preferentiallistfor employment :Mary QuagliariAnthony GrazioseLouise RosatiLouise SolimineJames DeMatteiPatsy DioratiRalph ChericoLouis LucianoJoseph CarollaD. AmbrosinoP. AuzeloR. GrellaE. VonnesT. SassanoA. BittermanConstance GurzelloJ. ArianiDavid BlackburnGroup IIIM. MorganMary BiancoJ. CiroS.MartinoJ. BracciaR. CatastiniD. VillaniClara O'NeilMary ChetirtsoAlphonse SanturoL. NapolitanoRose BaldizziR. PrescitoJ. LicoriRoberto ConstantinoN. PopeUmberto Dallasanuro631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL also make whole the following named employees for anyloss of pay suffered as a result of the discrimination :S. GreensteinC. PfaffC. CastoroC.WernetA. CarrubaJ. VasaturoJ. Di PietroA. D'AmbrosioT. GriecoM. Grazioso1.NaglerC. PagnozziF. AdrolinoN. ViglioneD. LimongelliS. RothschildT. CaliguriB. TomainoP. ColasuonoM. KukaF. MartanoJ. GurzilloMiss C. BenvenutoMrs. M. De ColaJ. OliverioV. TerrusoMiss L. LezzoMrs. A. GreenmanL. AmbrosinoJ. Lo PretoMrs. I. SchwartzMrs. F. RuggerioMiss R. MacchioMiss C. FazioMrs. M. YovinoMrs. A. ProvenzanoJ. De MatteiJ. CaroleoGroup IVMrs. A. MunariA. GrazioseR. ChericoA. MarchianoF. PravataE. PruskyP. MeierJ. StubelJ. ZelezJ. De EliaP. KarleE. SorensonA. LeomondaL. ForteP. AlexxandrelliS. ConstanzoJ. RussoP. OehrkeN. PojeroV. ZipserD. LimongelliJ. LaietaJ. RuggieroJ. RoccipioT. NunezP. BarbieriJ. StancoMissJ. AlbaneseMissM. GuadagnoJ. FuscoMiss C. FredericoMiss M. BiancoMiss S. PalmeriD. LisitaMissM. FioreL. CocchiMiss Y. SavoMiss A. Casentino Mrs. C. CapobiancoMiss R. ChiusanoMiss A. AloiMiss S. RubinoP. KesslerMrs. A. MarelliN. CrisciD. PersuttiN. CusanelliP. FasanelloT. SassanoMrs. S. AmbrazaitisMrs. E. LenhartMiss G. MichiewiczA. TartamellaT. MancusoMiss R. KavanaughJ. ScullionMiss F. LaRosaS.DeFigueoraA. D'AlessandroJ. ZelloA. AngelinoJ. FinnoP. DiLorenzoB. M. DoudJ. PorcelliS.MarreseL. MedagliaS. BifalcoMiss Y. DiLietoJ. Di NapoliJ.MattiaMrs. B. FeirmanMiss M. AlbarellaJ. FlorioMiss R. DiRienzoMiss A. BisignoliMiss S. SpanipinatoMiss J. BraunMiss J. EspositoE. A. LABORATORIES, INC.Group IV-ContinuedS. SarroA. BrunoMrs. J. BracciaF. NicoletteMiss J. SoldanoR. CastastiniJ. CingariA. PrudenteS.MartinoR. BresciaMiss L. D'OnofrioMiss J. ZomchickMiss E. SierraMiss O. SavoMiss R. PerkalA VetereMiss N. DiTommasoD. FischettiJ.MannoneJ.GrolzJ. ZupancicJ. LombardoR. LeoneV. ImpellizzeriMiss L. CaputoN. AbbondandoloMiss C. GurzilloF. CarnavaleM. MiraMrs. J. DouglasF. RobletoA. BittermanA. ZitoJ. IofridoF. SorrentinoMrs. J. KarloffL.Malinosky0. DenicolaV. FortoS. PicanoC. Loguerico633 634DECISIONSP. DioratoJ. GiontaL. RicciardiJ. MamiF. TodiscoA. PandolfoH. KingMiss J. GrandeMiss J. FucciMiss M. SorrentinoMrs. J. AgapitoMiss F. CappellinoMiss R. BaldizziMiss A. LoguericioMiss S. PalmeriT. StangoJ. ZamperelliMiss J. BeninatoJ. CassanoV. MinichielloM. FasanoA. GabrieleF. AmatucciMiss E. PaloMrs. Z. PhilpMrs. R. VannataM. GuarnoMiss J. CinqueP. CoveliMrs. M. ChetirkoMiss M. LongMrs. M. CredidioN. NipitellaMiss A. WurtzelMrs. A. IndinemaoM. MonteJ.MarinoD. PrincipeP. GuidiceL. LiguriC. MingacciOF NATIONAL LABOR RELATIONS BOARDGroup IV-ContinuedJ.UrsinoMiss J. CampoS. CurcioMiss R. TortoriceC. GrellaMiss J. BifulcoMiss P. BockMissAl. FerrarelliMiss Al. MorganA. Del MonicoMrs. J.LangoneMiss D. CrispeMrs. P.MarrazzoMiss L. BonfandioJ.BorelliMiss S.. SpitzMrs. L. RussoMiss S. PliskenMiss M. AbenanteMiss C. EisenhauerMiss C. IlecitoMiss S. BucciMiss J. GirimonteMiss M. lannellaMissI.NovakMiss N. BiancoMiss M. BrentanoMrs. J. CalliganiMiss M. CroliusR. GirolanoMiss A. CapelliMrs. A. MalfiMiss J. GenovaMiss I: DepaoloMiss P. BeckerMiss J. CiroMiss V. EspositoMiss M. SilvisMiss A. SergioMrs. F. ColacinoMiss E. Troucchio T. MarkiewiczMiss F. FinamoreMiss M. DeCarloMiss H. TrinkunasMiss V. RuggieroMissJ. CascioMiss D. CarlinoMiss E. FemianoMiss M. BenvenutoMiss E. CassanoMrs. J: DeldmanMiss T. GiommettiC. CocchiolaG. CarolloG. GiovannielloMrs. M. CerulloA. AmbrosinoMrs. T. RaffiaA. SgambatiS. FonteF. TravagliniP. AngeloA. PondilloL. LucianoS. SciglianoT. FurnoMissL. CaliguriMiss R. CaputoMiss A. BerardiR. RiccioMissP. PaopoliMissV. BastoneMissM. TroianoMiss T. AloiMrs. R.CastellanoMiss M. LuchettiMiss A. PavoneMissD. KeoghMiss C. CaroneMiss M. LezzoE. A. LABORATORIES, INC.Group IV-ContinuedMiss L. CardoneMiss J. JardulaMrs. K. CasellaMrs. A. LocanoMiss L. PaganoMiss J. FrodaMiss M. PuglieseMiss F. GuintaMiss J. ManiscalcoS.MarineMiss I. CangeroD. D'ErecitaMiss R. AucielloMiss J. LicariMiss D. VicarioMiss R. Episcopehiss C. VitranoP. LoboscoMiss T. DeRosaMrs. R, MisianoMrs. A. PalladinoMiss M. MacerinoMiss G. SamatoraMiss A. MormleMrs. M. DeSennaMiss M. SekuraMiss M. RussoMiss T. TazzettaMiss J. LaurenzanoMiss F. MeehanMrs. G. BrechtS.OcchiutoM. BianeardiD. LaganaD. AstoreMiss C. BlauA. FranconeJ. GuadagnoA. BubelloA. DeRoseMiss S. Castigilone635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. LeonardiJ. StillitanoR. GrellaJ. La PortaN. IannuzziR. MathiewD. CandrevaDominic PascucciA. RuggieroJ. BolinoMrs. J. BarrettF. RuggieroC. GioiaA. SantoroMiss P. LiottaMiss E. ImbrianoMiss E. GrandeMiss M. GiglioMrs. M. MattiaMiss F. StasiMrs. R. TartonelloG. MayE. MaioranoMrs. G. GrollaMiss E. CurcioMiss C. SavilloMiss M. MinellaMiss E. VeniceF. ArpinoMiss Y. GranieriMiss N. PepeMrs. J. GrandinetteA. RuggieroMrs. F. CastellanoA. CalabroMiss J. ArianiMrs. A. OglesbeeMrs. A. BuscemiMiss M. CinqueN. BacchiMiss E. MartelloGroup IV-ContinuedMiss R. DimaMiss J. VoltaMrs. R.RossiniMiss S. AdamsMiss A. CostaJ. LubranoA. DevitoT. CatoMiss J. GuintaMiss A. JenneweinMissM. MaggioF. GuidiceJ.EspositoGaspar RussoF. ScaccioA. TrianoMiss M. BottariA. AldorasiA. MulaS. IaconoL. RuggieroMiss L. RalloMiss T. GrellaMiss L. RosatiMiss E. RosenzweigMiss M. CurcioE. VillollaJ.MasciaMiss A. PepeMiss G. FranzoseMiss M. CaliguiriMiss L. SolimineMiss P. LombardoMrs. T. BriaE. WiehleMiss R. AucielloMiss L. NovellinoMiss A. FiorentinoMiss T. DursoMrs. R. ScuderiJ. Pavone E. A. LABORATORIES, INC.637Group IV-ContinuedMiss F. BonfandioMiss A. PalmeriMiss R. SonnaMiss M. PickT. YoungL. NapolitanoS. GrilloMiss M. ScandaleMiss M. CirrisiMiss V. LentMiss R. ScalaMiss C. O'NeillMiss H. RuggieroMiss R. MarchioneMiss C. SoftyMiss T. PascucciMrs. G. HelgersonMiss Al. AloiMiss A. CicarelliPat MeliseMrs. G. HilbertWE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to formlabor organizations,tojoin Or assist INTERNATIONAL UNION,UNITEDAUTOMOBILE, AIRCRAFT, ANDAGRICULTURALWORKERS OF AMERICA,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remain members of thisunion, or any other labor organization.We will not discriminate inregard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in oractivity on behalf of any such labor organization.E. A. LABORATORIES, INC.,Employer.Dated ------------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.TABLE OF CONTENTSPageStatement of the Case----------------------------------------------640Findings of Fact---------------------------------------------------642I.The business of the respondent--------------------------------642II.The organizations involved-----------------------------------642TII.The unfair labor practices------------------------------------642A. The background--------------------------------------6421.Summary of events-----------------------------6422.Background events-----------------------------643 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDFindingsof Fact-ContinuedIII. The unfairlabor practices-ContinuedpageB. The 1944 strike______________________________________6461.Preliminary statement__________________________6462.The Board's theory of the strike_________________6473.The respondent's theory of the strike-------------6474.The charges of unfair labor practices between Au-gust 5 and September 22, 1944_________________647a.The restrictions upon unionstewards andcommitteemen________________________648b.The unilateral elimination of rest periods_-_650c.The respondent's attitude in dealing withthe shop committee____________________651d.Other alleged unfair labor practices and vi-olations of the contract----------------6535.Conclusions with respect to events preceding theSeptember 1944 strike________________________6536.The strike_____________________________________6547.Conclusions as to thecausesof the 1944 strike----6568.Eventsduring the strike________________________658a.The respondent's refusalto arbitrate-------658b.The respondent's invitations to the em-ployees to return to work; the cancelationof the contract________________________658c.The meeting at the War ProductionBoard__659d. Proceedings before the Regional War LaborBoard; the respondent's October 24 tele-grams--------------------------------659e.The October 25 request for reinstatement;the respondent's October 31 letter to theemployees-----------------------------660f.The November meeting in the warehouse---661g.The hearing before the National War LaborBoard, and the "Last Call to Dinner"__661h.Auferio's agreement to reinstate the strikers;and his subsequent refusal to reinstate onNovember 11__________________________662i.Other events in November________________663j.The meeting at the union hall -------------664C. The return to work; the refusals to reinstate individualemployees; events thereafter_________________________6641.The refusal of individual applications for reinstate-ment---------------------------------------6642.Conclusions as to the reinstatement policy of therespondent----------------------------------6653.Events following the employees' return to work---_666a.The refusal to negotiate in January 1945____666b. Surveillance of union meetings and employees'union activity-------------------------666c.The respondent's formation of the Associa-tion----------------------------------666d.The cuts in piece work rates in early 1945 ---667 E. A. LABORATORIES, INC.639Findingsof Fact-ContinuedIII. The unfair labor practices-ContinuedPageD. The appropriate bargaining unit and the Union's status asmajority representative------------------------------668E. Conclusions as to the unfair labor practices during the 1944strike---------------------------------------------6681. Interference, restraint and coercion; domination andsupport of the Association_____________________6682.As to the applicability of the no-strike clause; therefusals to recognize the Union_________________6693.The mass refusals to reinstate-------------------6704.That the employees were not in fact discharged____6725. The waiver------------------------------------673F. Further events in 1945; the settlement agreement; the 1945strike---------------------------------------------6741.The settlement agreement-----------------------6742. Events between April 5 and August 28, 1945 -------675a.Auferio resumes his interference------------675b.The resignation of Labor Relations DirectorCarlson-------------------------------677c.Auferio resumes the handling of labor rela-tions; the repudiation of the April 5 agree-ment---------------------------------677d.The union elections; Auferio's attacks on thenew union officers----------------------678e.The refusals to negotiate prior to the strike_-678f.Other events between July 18 and August25_ _678g.The meeting between Auferio and Kerrigan;Auferio's attempt to persuade the Inter-national to withdraw from the plant ------679h.Auferio's attempt to induce the shop com-mittee to abandon the Union and to forma company union______________________680i.Auferio's attempt to induce the tool and dieworkers and the pivot girls to abandon theUnion--------------------------------6803.The 1945 strike________________________________6804.Conclusions as to above events__________________681a.The effect of the settlement agreement ofApril 5 -------------------------------681b.As to the refusal to bargain---------------6835.Events during the strike________________________685a.The meeting with the tool and die employees;abandonment of the strike______________685b.The refusals to reinstate__________________685c.Conclusions as to the refusalsto reinstate___6866. Interference, restraint and coercion_______________6887.The applicability of the War Labor Disputes Act--688 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDFindings of Fact-ContinuedIII.The unfair labor practices-ContinuedPageG. The discharges_______________________________________6891.The discriminatory discharges___________________689a.Bria, Scaccio, Tartamella, Barbieri, Stancoand Aldorasi ---------------------------689b.Mary LaManna_________________________691c.Yola Granieri____________________________692d.General conclusions______________________6932.The alleged discriminatory discharges ------------693a.Marie Traynor__________________________693b.Frank Pravata ---------------------------693IV. The effect of the unfair labor practices upon commerce ------------694V. The remedy-------------------------------------------------6941.Offers of reinstatement and reimbursement for lost wages__6942.Disestablishment of the Association_____________________6953.Collective bargaining__________________________________6954.General cease and desist order__________________________6965.Misconduct of several strikers__________________________6966.Recommendations as to dismissal of certain allegations ofthe complaint--------------------------------------696Conclusions of Law________________________________________________697Recommendations_________________________________________________698Appendix A ------------------------------------------------------700INTERMEDIATE REPORTMr. Daniel Baker,for the Board.Olvaney, Eisner and Donnelly,by Mr. Merwin LewisandMr.RobertWelch,,of New York City, for the respondent.Witt and Cammer and Maurice Sugar,byMr. Harold Cammer,of New YorkCity, for the Union.STATEMENT OF THE CASEUpon charges and amended charges duly filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, C. I. 0.,and by Local 844 thereof, herein respectively called the International Union andthe Local Union, and collectively referred to as the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the SecondRegion (New York, New York), issued its complaint dated June 7, 1946, againstE. A. Laboratories, Inc., Brooklyn, New York, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1), (2), (3), and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.'With respect to the unfair labor practices, the complaint, as amended fromtime to time during the course of the hearing, alleged, in substance, that the'Charges of unfair labor practices filed by Foreman's Association of America, originallyconsolidated with the charges herein involved and noticed for hearing in the original com-plaint, were severed by the Board at the request of the respondent.The instant complainttherefore involves only, and theinstant hearingproceededupon,the charges of the Unionreferred to above. E. A. LABORATORIES, INC.641respondent:(1)From about January 1941 to date vilified the Union,inter-rogated employees concerning,and warned them against assisting or joining,the Union;surveilled union meetings;compelled attendance at meetings in theplant where the respondent vilified the Union;falsely accused union leadersin 1945 of attempted extortion;assigned union leaders disagreeable work;instigated assaults upon union officials;and solicited employees to abandonconcerted activities;(2) by various unfair labor practices in addition to thoserelated above caused a strike on September 22, 1944, subsequently prolongedby further unfair labor practices;(3)refused to reinstate certain namedemployees upon the abandonment of the strike;(4) refused to bargain collec-tively during the course of the strike;and unilaterally decreased the rate ofpay of employees;(5) formed a company-dominated union known as the Asso-ciation;(6) after a settlement agreement on April 5,1945, again refused tobargain collectively on and after June 9, 1945; and by reason of said unlawfulrefusal caused a further strike on August 28,1945;(7) during the course of thelatter strike refused to reinstate certain named employees upon application ;and (8)discriminatorily discharged a number of named employees.Prior to the hearing the respondent filed with the Regional Director a numberof motions,among them the following:(1) a motion to preclude the reception ofevidence in support of certain allegations of unfair labor practices antedatingApril 5, 1945,on the ground that such charges were barred by reason of thesettlement agreement executed on the said date; and(2) a motion for bill ofparticulars.These motions were referred for disposition to the undersignedHearing Examiner,CharlesW.Schneider,duly designated by the Chief HearingExaminer,and were disposed of as follows : The motion to preclude evidence wasdenied and the motion for bill of particulars granted in part and denied in part.Pursuant to notice,a hearing was held atNew York, NewYork, on variousdates between August 12 and November 7, 1946. The Board,the respondent,and the Union were represented by counsel and participated in the hearing.Allpartieswere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.Duringthe course of the hearing the respondent filed its answer admitting certainallegations of the complaint,but denying the commission of unfair labor practices,and additionally raising certain affirmative defenses discussed hereinafter.Various amendments to the pleadings,some over objection,some without ob-jection, were allowed from time to time during the hearing.A motion by counselfor the Board made near the close of the hearing to strike certain avermentsfrom the respondent's answer was denied.A motion made at the close of theevidence to conform the pleadings to the proof was granted without objection.Ruling was reserved upon a motion by counsel for the respondent to dismissthe complaint.As indicated by the findings and recommendations hereinafter,the motion is granted in part and denied in part.All parties were afforded opportunity to argue the issues orally and to submitbriefs and proposed findings.Briefs have been received from the respondent andthe Board.Following the close of the hearing the parties entered into stipulations forcorrection of the record and for the admission of an additional exhibit by therespondent.These stipulations are hereby approved and ordered to be madepart of the record herein.Upon the entire record, and upon my observation of the witnesses,I make thefollowing : 642DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTE. A. Laboratories, Inc., is a New York corporation, having its principal officeand plant in Brooklyn, New York, where it is engaged in the manufacture, saleand distribution of automotive, aircraft and marine accessories, and relatedproducts.During the course of its operations the respondent purchases annuallybrass, steel, aluminum and other materials valued in excess of $1,000,000, ofwhich approximately 75 percent is transported to the Brooklyn plant from Statesother than New York. The respondent manufactures annually at the same plantproducts valued in excess. of $1,000,000, of which approximately 90 percent istransported to States other than New York.It is not disputed that the respondent is engaged in commerce.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, C. I. 0., and Local 844 thereof, are labororganizationsaffiliatedwith the Congress of Industrial Organizations, and admitting to mem-bership employees of the respondent. E. A. Laboratories Employees' Associationisa labor organizationwhich admitted to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Thebackground1.Summary of eventsA brief statement of the principal occurrences will be helpful in understandingthe numerous issues raised and the relationship of the events, many of whichare separated by substantial intervals of time.On September 22, 1944, the respondent's employees were covered by a collec-tive bargaining contract between the Union and the respondent expiring 90 daysafter the termination of the war with Germany. This contract contained anarbitration clause and a no-strike clause. On September 22, 1944, the respondent'semployees went on strike.The contention of the Board is that the strike wascaused by the respondent's unfair labor practices.The respondent, on the otherhand, contends that the strike was caused by the desire of the Union to prejudicethe criminal prosecution of three union officials who had been arrested for at-tempting to extort money from the respondent, who were at that time underindictment and who were subsequently tried and convicted.The respondentfurther contends that the strike constituted a breach of the contract, whichwas thereby canceled ; that it immediately discharged all the employees ; andthat the Union thus lost its representative status.During the course of thestrike the National War Labor Board ordered the dispute terminated and theemployees to be returned to work.When the employees attempted to comply,the respondent, while willing to reinstate most of them, imposed two conditions:(1) that the employees must return without recognition of the Union, but withthe right to select a new representative sometime thereafter; and (2) thatthe respondent would not in any event reinstate a large number of union leaders,on the ground that they were responsible for the strike.Most of the employeesrefused reinstatement upon such conditions. E. A. LABORATORIES, INC.643The dispute then dragged on until April 1945 when a settlement was arrivedat providing for the termination of the controversy and the return to work of allemployees who desired it, the reinstatement of the contract, and recognition ofthe Union.In August 1945 the contract expired.During the intervening period, accordingto the theory of the Board, the respondent continued to engage in unfair laborpractices. In July and August it declined to negotiate with the Union for renewalof the contract, according to the Board because it was determined not to dealwith the Unioa even though conceding that it represented a majority of theemployees; according to the respondent because of a bona fide doubt as to theUnion's majority status.The employees thereupon went on strike and, accord-ing to the Board, were discharged or refused reinstatement, which the respondentdenies.The respondent is here charged with unfair labor practices consisting of inter-ference, discrimination, and refusal to bargain prior to and during the 1944 and1945 strikes, and during the intervening period. In addition the Board contendsthat a number of individual employees were discharged because of their unionactivities.The respondent denies these charges. It contends, in sum, that the1944 strike was for a purpose not protected by the Act; and that the 1945 strikewas to compel recognition while there was bona-fide doubt as to the Union'smajority. In both instances the respondent denies that it discriminatorily dis-charged or unlawfully refused reinstatement to any employee. In addition therespondent contends that the 1944 strike was in violation of the no-strike clausein the bargaining contract and that it had a right to, and did, discharge theemployees for engaging in it.Finally, the respondent's position is that theagreement of April 1945 constituted a complete settlement of most of the issuesthen outstanding and bars any action by the Board based thereon.While other issues of varying degrees of importance are raised by the evi-dence, the above constitute, in the main, the principal issues.2.Background eventsThe Board asserts that the events with which we are immediately concernedclimaxed a program of opposition and hostility to the Union, on the part ofJ.M. Auferlo, the respondent's president, dating back to the Union's originalentry into the plant.There is considerable testimony by Board witnesses as tohostile conduct and expressions of Auferio.This testimony is largely uncontra-dicted.Although the respondent contends that up to 1944, when three unionofficialswho were subsequently convicted of extortion were elected to unionoffice, relations were peaceful and the respondent's attitude toward the Unionliberal and progressive, the evidence, much of it undenied, indicates that, on thecontrary, relations between Auferio and the Union were rarely harmonious andusually bellicose.The result was an atmosphere of mutual distrust and antagonism whichundoubtedly was a considerable factor in producing the events of 1944 and 1945which are the immediate subject of investigation here.Whoever was at fault,that a condition of hostility existed from the day of the Union's entrance into theplant, is too plain to be seriously controverted.The Union was probably not without fault, but for much of this hostility,Auferio must have been directly responsible. Indicative of his attitude toward817818-49-vol. 80----42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union and his interference with its existence in the plant are the followingincidents?In early part of 1941, after the respondent's employees had designated theUnion as their bargaining representative, the Union requested recognition andthe negotiation of a contract.Auferio's reply to the demand was that he wouldnot have aunion inthe plant.He then assembled the employeesat a meetingin the plant, addressed them as his "children," and reproached themfor joiningthe Union, which he attacked as being "no good." He also summoned theUnion's officers to the front of the room before the other employees, upbraidedthem, and referred to them as "hijackers" and "racketeers."The employees theneither struck for recognition or were locked out by Auferio.Subsequent negoti-ations, however, resulted in the Union'ssecuringa contract in April 1941.During the negotiations Auferio characterized the Unionas a "bunch ofracketeers."'Although contractual relations were maintained throughout the war period,Auferio's attitude toward the Union appears to have remained substantiallyunchanged down to the present time.In the summer of 1941, several months after the first contract had beensigned, Auferio called another meeting of the employees in the plant, accusedthe Union of attempting to influence the employees against him, characterized itsofficers as "hijackers" and "racketeers," and accused it of restricting production.The Union Grievance Committee held weekly meetings with representativesof management for the negotiation of grievances.On numerous occasions dur-ing these meetings, and at other times, Auferio referred to the Union and itsofficials as racketeers; said that the Union was corrupt; that it lived off thebacks of the workers; that it was communistic and should be driven from theland ; that he had no use for it and was dealing with it only because he had to,and that when the opportunity arose he would throw it out of the plant; thatlabor must be held down ; and opined that what the country neededwas a strongman like Mussolini.On a number of occasions Auferio also threatened union officials with violence.Thus, during an arbitration proceedings in 1943 he offered to take Alfred Olerio,an international representative of the Union, outside and beat him up.Atother times during grievance committee meetings he threatened to have Oleriothrown out of the plant. During a strike in 1945, more fullydiscussed here-inafter, Auferio invited Olerio to a pistol duel saying, "We will go down thestreet and shoot it out man to man." On another occasionduring the samestrike Auferio threatened Olerio's family with violence if Olerio did not leavethe respondent alone.Around the same time he made the statement that hewould kill Olerio if the latter ever tried to enter his plant.Auferio's attitude toward Olerio had not always been thus, however. Shortlyafter Olerio was first assigned by the International to servicing the local, aboutmid-1942, Auferio called Olerio to his office, and told him that the Union officerswere racketeers and were making "money" demands on him.When Olerio asked2Wherever herein there is a finding that Auferio engaged in certain conduct the findingis based upon testimony of employees or other witnesses which was not refuted, althoughAuferio was available to deny itIn fact, he attended the hearing on several occasions.3William Walzer and Benjamin G. Edelman, respectively the respondent's counsel andvice-president, testified that they had stated to the Union representatives prior to the strikethat they would recognize the Union upon proof of its majority.While this may have beenthe attitude of Walzer and Edelman at the time, it was obviously not that of Auferio, anditwas the latter who made the respondent's policy. E. A. LABORATORIES, INC.645Auferio to give himthe names ofthe unionofficials, promising to havethem ex-pelled from the Union, Auferio declined.Auferio then went on tosay thatOlerio appeared to be honest, that he liked him ; and asked whether he wouldbecome Auferio's labor relations counselor for $5000.Olerio characterized thisaction ofAuferio's as "definitely" an attempt to bribe him.After thisincidentAuferio's attitude toward Olerio changed, and the threats previously describedoccurred.During 1943, shortly after the election of one Al Ocuto as president of theUnion, Auferio offered Foreman Collelo $1000 if Collelo wouldarrange to haveOcuto beaten up in order to "get rid" of him.4The evidence of Auferio's hostility toward the Unionand its officials is notconfined to threats.During the Union's tenure in the plant every one of its committeemen, stewardsand members of its Executive Board who were employees of the respondent,save two, were discharged.In March 1943 the discharge of a union vice president by Auferio precipitated awork stoppage.When the Army Air Forces, for whom the respondent wasmanufacturing parts, intervened, Edelman, the respondent's vice president,agreed to reinstatement.The union representatives pointed out that Auferiohad discharged every one of theunion'spresidents, accused him of continuallyfomentingtrouble in order to drive the Union out of the plant and said that theproblemwould not be solved so long as Auferio remained in charge of therespondent's labor relations.As a result of these discussionsagreement wasreached that Auferio would no longer handle the respondent's labor relationsand that the function of dealing with the union representatives would be takenover by Edelman.Later in the year four other officials of the Union, including its president, weredischarged ; but uponsubmissionof the issues to arbitration, three of the fourwere ordered reinstated by the arbitrators.Despite his agreement to withdraw from labor relations, Auferio continued,however, to attend the weekly grievance meetings, participated in the discussions,and retained veto authority over the settlement of grievances.During this periodhe also instructed at least two foremen to give the union stewards and com-mitteementhe most disagreeablejobs onthe floor.In November 1943 Auferio circulated a letter among the employees in whichhe stated that a "good number" of the employees had complained to managementthat the union dues of $1.50 per month and $3.00 initiation fee were too high.The letter further urged the employees to express their preference on the backof the letter as to whether they wanteddues andinitiation fees reduced to $1.00and $2.00 respectively.There is no evidence that any employees complainedto the respondent about the union dues or fees.When the Union protested toAuferio that this action constituted interference in its internal affairs, Auferioreplied that he had "every right to interfere" in anything in which his employeeswere involved.Protests were also lodged by the Union's counsel.Nevertheless,the Union ultimately agreed to submit the issue to the employees at an electionin the plant. In the election the employees voted against reducing the dues.'4The finding as to Auferio's offer to Collelo is based on the latter's undenied testimony.While Collelo was not an impressive witness, his testimony as to this event, readily refut-able by Auferlo were it untrue,stands uncontradicted.5Vice-President Edelman testified that the question arose during contract negotiations in1943 when Auferio proposed inclusion of a check-off clause.It is to be noted, however,that Auferio's letter was not circulated until after the contract had been signed. In anyevent, however the issue arose, there is no dispute as to the above facts. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring this period of time, from 1943 to 1944, Auferio told members of thegrievance committee that he would not tolerate a union in the plant after thewar and that the committee members, whom he described as parasites, wouldbe the first to be discharged.He repeated these sentiments on a number ofother occasions.Auferio also attempted to persuade employees to abandon the Union.Thus,during the latter part of 1943 or the early part of 1944 he called employee MaryLeManna to the office and asked her to get out of the Union and be put on his"staff."When LeManna declined to withdraw from the Union, Auferlo askedher whether she had a "boy friend" who was aunionsteward, or whether she wasunable to "stay away from the racketeers and thugs."In sum, from the time of the Union's entrance into the plant in 1941 up to thesummerof 1944, Auferio's attitude toward the Union appears to have been oneof open opposition and hostility, coupled with the frank avowal that he wouldnot tolerate it after the end of the war.The effect of this attitude on the employees is evident in the following test!-money of employee Louise Solimine :Q. (By Mr. Lawis.)When you said, Miss Solimine, that the Companywould not recognize the Union, were you talking about 1945?A.Well, I guess it was all the way through.He never would recognizethe union.Q.He never would recognize the union from the beginning, from thevery beginning. Is that what you understood?A. That is right. Ever since they organized!It is found that the following conduct of Auferio, above described, was coercivein nature and interfered with, restrained and coerced the respondent's employeesin the exercise of the rights guaranteed in Section 7 of the Act : Auferio's threatsto rid the plant of the Union at the first opportunity ; his threats of physicalviolence to Olerio and Olerio's family ; his attempt to induce Collelo to haveOcuto beaten up ; his instructions to foremen to give the most disagreeable tasksto union stewards and committeemen ; his threats to discharge or otherwiseeliminate the union's leaders ; his attempt to induce LeManna toabandon theUnion ; and his interference in internal union affairs.It is against this background that the events hereinafter describedoccurredand must be evaluated.B. The 1944 strike1.Preliminary statementOn August 5, 1944, three officials of the local union, all employees of the re-spondent, were arrested and charged with attempting to extort money fromthe respondent as a price for the maintenance of stable labor relations and un-interrupted production in the plant.The names of these employees, and theirpositions in the local union, were: Joseph Rizzo, president, Jerry Festa, vicepresident, and Rocco Laurenzano, committeeman.On September 18, 1944, thetrio was indicted, and on October 20, 1944, they were found guiltyas chargedafter trial in the New York courts before Judge Samuel Liebowitz.Solimine is here using the word "recognize"In a colloquial and not a literal sense.Other undenied evidence as to expressions of hostility to the Union by Auferlo and vilifi-cation by him of its representatives,not specifically referred to here because of its cumu-lative nature, is to be found in the testimony of the following witnesses : Graziose,Lenhart,Castellano,Rosati,Buscemi, Zomehick,and Pravata. E. A. LABORATORIES, INC.647During the period between the arrests and the conviction, on September 22,1944, the respondent's employees went on strike.2.The Board's theory of the strikeThe Board alleges that the strike was a spontaneous action by the employeesand causedby the respondent's unfair labor practices.Among these allegedpractices are those found in Section A, above. In addition, the Board alleges,and introduced a large amount of evidence in support of the allegation, that therespondent seized upon the arrests of the three union officials as a pretext fordriving the Union from the plant immediately, rather than awaiting the endof the war; and that to that end the respondent committed other unfair laborpractices designed to eliminate the Union from the shop.These alleged addi-tional acts consisted of refusals to negotiate grievances, disruption of thegrievance procedure, prohibition of the discussion of grievances during work-ing hours, various unilateral violations of the existing contract, such as discon-tinuance of payments to union stewards and committeemen for time spentin adjusting grievances, causing foremen to engage in production work, dis-charging and disciplining employees without notice to the Union, abolishing restperiods and cutting wage scales.In consequence of the accumulation of these unfair labor practices, the Boardcontends, the September 22, 1944, strike occurred.3.The respondent's theory of the strikeContrary to the Board's theory, the respondent contends, and introduced evi-dence in support of its assertion, that the strike was called for the purpose ofaiding the three arrested union officials in their pending trial for extortion ; andthat such a strike is for an illegal purpose and outside the protection of theAct.The respondent further denies the commission of unfair labor practicesduring the period between the arrest of the three union officials and the date ofthe strike.As to the unfair labor practices prior to the arrests, whose occur-rence is apparently not seriously controverted, the respondent urges that theywere too remote to constitute a cause of the strike.4.The charges of unfair labor practices between August 5 and September 22, 1944The Board presented a large number of witnesses,consisting of union officials,rank and file employees,and several former supervisors to establish the occur-rence of the disputed unfair labor practices during the period after the arrestsand before the strike.The respondent produced a smaller number in refutationof the charges.'Some of the testimony of Board witnesses is undenied.Of theremainder much is in sharp conflict.Witnesses on both sides exhibited atendency to magnify the shortcomings of the other side and to minimize theirown, a trait, with some exceptions, somewhat more evident on the whole in thecase of union witnesses against whom the respondent is alleged to have dis-criminated.This tendency has been taken into account in arriving at findingsherein.We turn now to a discussion of the specific charges.* In all,the Board called some 70 witnesses,over a third of whom testified with respectto the asserted contract violations and unfair labor practices by the respondent in theAugust 5 to September 22 period.The respondent called some 13 witnesses,including aformer union official,in refutation o-f this testimony. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDa.The restrictions upon union stewards and committeemenPrior to late August 1944, union stewards and committeemen were permittedto leave their work in order to discuss grievances with employees, other commit-teemen, or foremen or other supervisors.'The contract between the respondent and the Union provided that stewardsand committeemen were to be allowed to adjust grievances during working hours,up to 30 minutes for each grievance.The Board contends that in August 1944,after the arrest of the three union officials, stewards and committeemen wereforbidden to discuss grievances during working hours, forbidden to leave theirfloorswithout a special pass from the supervisors, and forbidden to use thetelephones.Thus Andrew Cervelli, a general foreman during August 1944, testified thatabout 3 weeks after the arrests, Plant Superintendent Nimz, at a meeting offoremen, instructed them that thereafter they were not to permit union stewardsor committeemen to use the plant phones, to discuss grievances with employeesduring working hours, or to leave the floor or their jobs without a pass fromNimz ; and that the foremen were not to discuss grievances with stewards orcommitteemen, but were to refer them to Nimz for disposition.On the followingday, according to Cervelli, he was given a written memorandum incorporatingthese instructions, which he immediately put into effect.Seven stewards, com-mitteemen, or other union officials testified that such intructions were relayed tothem by foremen or through other means and the privileges withdrawn!The respondent denies that any such instructions were ever issued. Itcontends that this charge, along with others discussed hereinafter, was fabri-cated by the Union in order to provide a color of justification for the strikewhich thereafter occurred.Of the some 65 foremen employed by the respondent in August 1944, 4, Mascia,Foti, Defeo, and Carfero; ° testified that they had not received any instructionsprohibiting the discussion of grievances during working hours.Mascia, Foti,and Defeo, called as witnesses for the respondent, also testified that they neverat any time received any instructions from Nimz restricting the activities ormovements of union officials, and did not restrict them.This latter testimonyis contrary to the admitted fact that in April 1944, an instruction was issued re-quiring union stewards and committeemen to secure permission from foremenin order to go from floor to floor. Carfero, called as a witness by the Board,testified that while he did not receive orders to prohibit the processing ofgrievances during working hours, he was ordered by Nimz to prohibit unionofficials from going from floor to floor, and from using the telephone withoutpermission, which instructions he put into effect.Benjamin Edelman, the re-spondent's vice president, testified that to his knowledge no instructions of anykind restricting the movements of stewards and committeemen in the processingof grievances were issued other than that of April 1944, referred to above. In8Each department had a steward ; each floor of the plant had a committeeman. Thecommitteeman represented the local union in the administration of the contract and inweekly grievance meetings with management.Stewards were the Union's first line in thegrievancemachinery ; committeemen the second.The processingof grievances oftenrequired communication between committeemen and stewards, committeemen and super-visors, and between committeemen.°Russo, Lombardo, Newman, Barieri, Graziose, Stanco, LaPorta.10Carfero left the employ of the respondent about November 1944.The othersare stillemployed E.A. LABORATORIES, INC.649addition,Mario Attanesi,who, upon the arrest of the three union officials,becameacting president of the local union, but who abandoned the Union in 1945 andwas made an assistant foreman, testified that this charge against the respondentwas fabricated at a meeting of union officials prior to the 1944 strike.In resolving the issue, it is to be noted that some of the Board's testimony isundenied.Thus, it is not controverted that Foreman Piano told Barbieri, unioncommitteeman, sometime after the arrests, that Superintendent Nimz had issuednew instructions respecting plant rules, and that these rules provided that stew-ards and committeemen were not to leave their machinesor discussgrievancesduring working hours, and were not to use the telephones. It is likewise un-denied that several days thereafter Auferio, upon encountering Barbieri awayfrom his machine, told him that he was not to take up grievances during workingtime and that such discussions had to be left until after working hours. It is alsoundisputed that Foreman Sessa told Steward LaPorta, at about the same time,that he had been ordered to discontinue the discussion of grievances with unionstewards and committeemen. Similarly uncontroverted is the testimony of PaulNewman, International representative of the Union, that during a grievancemeeting during August, at which Committeeman Luciano objected to the re-strictions, Auferio threatened to eject Luciano forcibly from the building if heresisted them. In the absence of denial this testimony, inherently plausible, iscredited.In addition, Superintendent Nimz did not testify in refutation of the chargethat he issued the instruction."Michael Stango, assistant plant superintendentat the time in question, who was a witness for the respondent with respect toother matters, and who undoubtedly had knowledge of the true facts, also didnot testify with respect to this charge.Thus, whether or not the instructions were issued by Nimz to the knowledge ofEdelman, Mascia, Defeo, and Foti, other foremen informed stewards and com-mitteemen that such orders had been issued, and then put them into effect withthe knowledge and approval of Auferio.'On this state of facts it is improbable that the testimony of Foreman Cervelli,and the assertions of Foremen Piano and Sessa were fabrications.Upon theseconsiderations, and my observation of Cervelli, I credit his testimony. It istherefore found that after the arrest of the three union officials in August 1944,the respondent unilaterally and in violation of the bargaining contract restrictedthe union representatives in the exercise of privileges theretofore permitted andalso restricted them in the processing of grievances, contrary to the contrac-tual provisions and the prior custom ""While Nimz was not in the employ of the respondent at the time of hearing,there isno suggestion that he was unavailable as a witness12Vice-President Edelman denied that the restrictions were ever presented to him as agrievance,an assertion in turn denied by Barbieri and International Representative New-man, who testified that Edelman's reply to their complaint was that if Auferio had orderedithe could do nothing about it.Whether the grievance was presented to Edelman it isunnecessary to determineIt is undenied that it was presented to Auferio.13 In arriving at the conclusions herein,the testimony of Attanesi,where denied by otherwitnesses,has, after consideration,been rejected.As has been indicated heretofore,Attanesi testified that the unfair labor practices which the Board contends precipitated the1944 strike were fabricated for the purpose of building up a case against the respondent.Early in 1945,Attanesi,in a detailed and sworn statement,declared that the events heieindiscussed did occur,as the witnesses for the Board testifiedIn his testimony, however, herepudiatedthatstatement completely as almost wholly falsehood,with the explanationthat he had had no compunctions about signing it because he did not swear to itThe cred- 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The unilateral elimination of rest periodsSince 1942 the respondent had allowed its employees in most departments 2daily rest periods of 10 minutes each,one at 10 a. in.and one at 2 p. in.Shortly after the arrests of the union officials,according to the testimony ofForeman Carfero, Plant Superintendent Nimz, in the presence of AssistantSuperintendent Stango, issued orders to foremen to abolish the rest periods.Stango,although testifying as a witnessfor therespondent,did not deny Carfero'stestimony.Ninlz did not testify.Shortly thereafter,according to numerous em-ployee witnesses,rest periods were abolished in most departments throughout theplant, without notice to or consultation with the Union.Among the departmentsin which,according to these witnesses,the rest periods were discontinued, werethe following:machine shop,Gunsight N-67, spray department,B-3 Department,and automatic screw machine department.In the machine shop,according to numerous employee witnesses,ConnieCarbonero, assistant forelady, upon discontinuing the rest periods, began atthe same time to maintain a record of the time spent by her employees in therest rooms ; and in the power press department, where there were no regularrest periods, employees were informed by Foreman Sessa that they were nowrequired, before going to the rest room, to report to the timekeeper, who made arecord of the time so spent.Neither Carbonero nor Sessa testified in refuta-tion of this testimony.The respondent contends that the employee witnesss innocently but mistak-enly confused the time of the abolition of rest periods. It denied that the restperiods were eliminated prior to the 1944 strike.Vice-President Edelman, Fore-man Masciaand Cresi, and Forelady Hilbert testified to this effect.There issome conflict in their testimony, however.Thus, Edelman testified that the restperiods were not resumed after the termination of the strike in late 1944 exceptin Mascia's department (motor department second floor), where they were dis-continued about February or March 1945.Hilbert, however, testified that theywere not abolished in her department (horn department fifth floor) until Juneor July 1945.The testimony of Mascia was that rest periods were continued inhis department until about July 1945.The large majority of the employees who testified as to the abolition of therest periods in 1944 were not reinstated by the respondent after the 1944 strikeuntil April or May 1945. Consequently they were not working in the plant atthe time when, according to Edelman, the change was made. The abolitionmust, therefore, have occurred either prior to the 1944 strike or after mid-April1945.As between the large number of witnesses who testified that it occurredin 1944, and the much smaller number who testified that it was 1945, it ismore likely that the latter, rather than the former, were mistaken.able evidence,however,is that the statement was subscribed and sworn to at the time it wassigned.Attanesi testified that he had lied as to the circumstances of the 1944 strike onnumerous occasions.Thus, he said he falsified the facts of the dispute to the National WarLabor Board when it was attempting to ascertain them in order to terminate the strike(discussed hereinafter),and also lied to the union attorney when the latter was investi-gating the case for possible referral to the N. L. it. B.He insisted on the witness standthat while he would and did lie on behalf of the Union,he would not tell falsehoods thatwould advantage the respondent or himself.His testimony contains numerous conflicts,contradictions and implausible assertions.My appraisal,based upon observation,is thatAttanesi's concept of the truth is whatever advances his immediate interest.I am unableto credit any portion of his denied testimony. E. A. LABORATORIES, INC.651Other factors, too, suggest the correctness of the testimony of the Boardwitnesses.Thus, Assistant Forelady Carbonero, who was connected by thesewitnesses to the incident, did not return to work for the respondent after the1944 strike terminated.Foreman Carfero likewise ceased working for therespondent in November 1944. In addition, Carfero's testimony that Superin-tendent Nimz ordered the rest periods discontinued in 1944 was not denied, eitherby Nimz or by Assistant Superintendent Stango.Upon the basis of all thesefactors, the undersigned concludes that the testimony of the Board witnessesmust be credited. It is therefore found that after the arrests of the three unionofficials, the respondent unilaterally and without notice to or consultation withthe Union abolished the employees' rest periods.c.The respondent's attitude in dealing with the shop committeeThe Board contends that following the arrests the respondent refused toprocess certain grievances, and adopted a dilatory, arbitrary and intransigentpolicy with respect to others; in sum that it did not negotiate in good faith forthe settlement of grievances.This is denied by the respondent."In view of Auferio's expressed determination to drive the Union from theplant, it would indeed be strange if he did not attempt to take advantage of thearrests of the three officials to further that aim.As a matter of fact, during thefollowing year, at a meeting between representatives of the respondent and theInternational Union, held on August 5, 1945, Auferio in effect admitted that hehad done so.16During the 2-month period preceding the September strike, it is undenied thatAuferio repeated the instructions previously given to several foremen to give themost disagreeable jobs to the union stewards and committeemen. These in-structions were observed despite complaints by stewards and committeemen 1eDuring the same period of time Auferio, in the course of grievance meetings,referred to the committeemen and other union officials as racketeers and "shake-down artists" and reiterated his determination to drive the Union from theplant.Considerable evidence was introduced by both the Board and the respondentas to the events at these grievance meetings, and the disposition of the variousgrievances presented.The picture drawn by the Board witnesses is one of com-plete refusal on the part of the respondent to negotiate any dispute in good faith,indeed of refusal to negotiate at all on some. The respondent's version is one-of extraordinary and careful consideration by it of every grievance filed by theUnion, although, it asserts, many were palpably without merit and were filedmerely for the purposes of harassment.Neither of these extreme positions,in my opinion, represents the truth.14Some evidence was introduced by the Board to the effect that grievancemeetings werenot regularly held after the arrests.On August 26th a special meeting was arranged atthe request of International Representative Newman in order to discuss outstanding griev-ances.`while this suggests that meetings had not been regularly held theretofore,and is atleast significant indication that there was unrest and dissatisfaction overoutstandingissues between the parties, there is no apparent basis for concluding that therespondentrefused to meet with the committee except on September 21-the circumstances of whichrefusal are discussed hereinafter.11This incident is more fully discussed hereinafter at p 67916 The testimony of Foremen Cervelli and Collelo to this effect, readily refutable if itwere untrue, Is not denied. In addition Foreman Carfero testified that Cervelli and Collelohad reported to him their receipt of these instructions.Carfero and Cervelli particularlyImpressedme as honest and credible witnesses, 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithout discussing each incident in detail, the facts disclosed by this evidence,much of it contradicted,can bestbe summed up asfollows : There is no sub-stantial evidence that the respondent declined to meet with the grievance com-mittee up to September 21. Grievances were discussed ;some were allowed,some disallowed.Auferio, however, now apparently openly took over full controlof thedispositionof all disputes,and the respondent's attitude toward the Unionbecame much more brusque and uncompromising. The degree of Auferio's con-trol may be judged from undenied statements attributed to Edelmanduring thesemeetings, in reply to Union protestsand requestsfor more liberal treatment,to the effect that Auferio was establishing the policies in the plant, that he waspowerless to do anything, and was required to secure Auferio's approval onany decisions.Illustrative of the attitude of the respondents and itsdisposition of grievancesduring this period was its failure to provide seniority lists requested by theUnion on August 19, which the respondent was required by the contract to fur-nish the Union.Although these lists could have been easily provided, they werenever supplied.On another occasion employee Grillo was discharged assertedlyfor an absence of 3 days without notice. Grillo was ill and the respondentwas aware of the fact. Indeed, he had left the plant on a sick pass after notify-ing the respondent of the reason. In addition the penalty provided by the con-tract for unauthorized absence was loss of seniority.Nevertheless, the Union'sgrievance filed on Grillo's behalf was, rejected by the respondent.During Augustthe respondent transferred a number of girls to men's jobs on arbor presses,on which the applicable wage scale was the higher male rate of pay. But therespondent continued to pay the girls the lower female rates. A grievancefiled by the Union on August 17 requesting that the girls he paid the male ratewas rejected by the respondent on the ground that it was a female job.Whenthe Union persisted in its position, the respondent ultimately conceded that thegrievance had merit and Edelman promised to "make the necessary adjustment."Instead of rectifying the rate of pay, the respondent's adjustment consisted ofremoving the women from the job. They were never paid the differential towhich they were entitled.The respondent's disposition of these grievances is hardly consistent with itsassertion, and Edelman's testimony, to the effect that during this period therespondent took extraordinary pains in dealing with the Union in order toavoid difficulty in what Edelman described as a "tense situation "In sum, it is found that although the respondent did not refuse to meet withthe Union during the period after the arrests, and did not decline to receivegrievances, it adopted a much stiffer and more uncompromising and at timesarbitrary attitude in dealing with the committee.1717 In its answer and by its testimony the respondent asserts that the greviances submittedafter the arrests were petty and unfounded, and were filed for the purpose of obtainingrevenge against the respondent for the arrests of the union officials and to induce therespondent to cease prosecuting them. It is no doubt true, as the undersigned finds herein,that unfounded grievances were filed during this period. In the tense atmosphere followingthe arrests incidents were magnified by both sides beyond their meaningBut meritoriousgrievances were also arbitrarily rejected by the respondent. It may also be noted that in1945 the grievances which were filed in August and September 1944 were submitted toarbitration.Some were withdrawn during the course of the arbitration.On most of theremainder the arbitrator's award substantially sustained the position of the Union.Auferio then for a period of time refused to comply with the award. I find no evidencefrom which it can be inferred that the Union was using unwarranted pressure on therespondent on behalf of the arrested officials. E. A. LABORATORIES, INC.d. Other alleged unfair labor practices and violations of the contract653The Board alleged that the respondent took other unilateralaction duringAugust and September 1944, in violation of specific provisions of the contract.These were (1) that foremen were put on production work; (2) that the re-spondent did not pay the committeemen the full 2 hours weekly provided by thecontract to compensate them for time devoted to the weekly grievancemeetings ;and (3) that the respondent cut piece work rates unilaterally.While the Board introduced a substantial amount of evidence to sustain itsposition with regard to these matters, I am not persuaded that the respondentcommitted unfair labor practices in such respects.Thus, with regard to production work by foremen, the record establishes thatthis issue was one of long standing between the parties and arosemore or lessperiodically.It appears that during August and September the employees, un-doubtedly honestly, became convinced that foremen were doing more than theamount of production work allowable under the contract namely, emergencywork, testing and adjustment of machinery, training and demonstration, andfilling in when an employee was ill or otherwise absent.While the testimony ofsomeof the respondent's witnesseswould leave the impression that the foremendid no production work of any consequence-a clearly untenable position-I amnot convinced that the amount of such work engaged in subsequent to the arrestsexceeded that permitted by the contract.With respect to the second contention, the contract provided for 2 hours' pay tocommitteemen for the weekly grievance discussions with management.Bymutual agreement this meeting time had been reduced either in 1943 or 1944to 1 hour, the committee devoting the other hour to the preparation of grievancesin theunionoffice in preparation for the meeting.Although the issue is not with-out some doubt, I am impelled to conclude that the charge results from the con-fusion of other occurrences unnecessary to relate here, and has therefore not beenestablished.With regard to the alleged cuts in piece rates8 the practice was for foremento establish temporary rates when jobs were changed, until the permanent ratecould be established by the time study department.Without discussing the evi-dence in detail, I am of the opinion, despite denial by the respondent's witnesses,that cuts occurred, but that they were nothing more than ordinary and routinechanges in the operation of the department and not violations of the contract.5.Conclusions with respect to events preceding the September 1944 strikeThe foregoing findings establish, in sum, that prior to August 1944 Auferio'sattitude toward the Union was one of open hostility and opposition, coupled withcandid avowal that he was only awaiting the end of the war for an opportunityto drive it from the plant.It has been found heretofore that the respondent's actions in the period priorto August 1944 in a number of respects constituted unfair labor practices. Fol-lowing the arrests of the three union officials the respondent made unilateralchanges in the procedure for handling grievances, restricted the movements ofthe union stewards and committeemen ; unilaterally eliminated rest periods ;directed foremen to give the most disagreeable jobs to union officials, adopted31Not to be confused with other cuts in piece rates which occurred in January 1945, andwhich are discussed hereinafter. 654DECISIONS OF NATIONALLABOR RELATIONS BOARDa stiffer and more uncompromising attitudein dealingwith theunion grievancecommittee ; and vilified the union. It seems evident from the circumstancesthemselves, as well as fromhis admission,referred to heretofore, that Auferioattempted to take advantage of the arrests in order to reduce the effectiveness ofthe Union.As has been related, some of these actions were in violation of specific pro-visions of the bargaining contract between the Union and the respondent. It istherefore found that by the acts related in the preceding paragraphthe respond-ent further interfered with, restrained and coerced its employeesin the exerciseof the rights guaranteed in Section 7 of the Act, discriminatedagainst unionofficials,and refused to bargain with the Union.6.The strikeThe strike occurred on September 22, 1944.The Boardcontends that itoccurred spontaneously as a result of the unfair labor practices and the breachesof contract heretofore set out ; the respondent that it was called to prejudicethe prosecution of the three arrestedofficials.Following the arrest of the three officialsthe affairsof the Local Union weretaken over by the International Unionand it wasplacedin administration.Other officers were named temporarily to take the place of the arrestedofficials,who, however, continued to retain their office, pending thedisposition of thechargesagainst them.The Union retained lawyers to defendthem and,evidently because they were without employment and apparent resources,agreed to make them a weekly contribution pending trial. Shortly after thearrests the Union inquired of the respondent as to the statusof the threemen.The respondent replied that theyhad been discharged.The Union thenrequested their reinstatement, which was denied.The Uniondid not requestarbitration of the matter at that time, althoughunder the terms of the contractit could havedone so.September 21, 1944, the day beforethe strike,was a regularly scheduledgrievance meeting day.During that day a meeting ofthe union's shop commit-tee was held in theunionoffice.Two of the three arrestedmen were in theoffice at that time.During this meeting Committeeman Barbieri called Vice-President Edelman, and asked that the grievance meeting be held atthe unionoffice with the three men sitting in. Edelman expressedhis willingness to meetthe committee at the plant, but refused to meet at the union office, and refusedunderany circumstancesto meet with the committee if the three men were on it.No grievance meeting was held on that day.Later in the afternoon the shop stewards were summonedto a meeting in theunion office.On the following morning at 9 a. m. the employeeswalked out ofthe plant.As to the above facts, there is no dispute. There is, however,considerable dis-pute as to what took place in the union hail during the above two meetings. Therespondent's position, denied by witnesses for the Board, is that the demandthat the respondent meet with the arrested men was intended to prejudice theirprosecution and that the strike was called by the union officers in pursuanceof that purpose. There is no direct evidence to support the respondent's positionsave that of Attanesi to the following effect: that Rizzo, one of the arrested men,persuaded the committee that it would be difficult for the respondent to sustainits position in court if it met with the trio after having them arrested ; that when E. A. LABORATORIES, INC.655Edelman refused to meet with them, the various grievances heretoforereferredtowere then conjuredup inorder to "louse up thecase";that the stewardswere then called in, falsely informed that the respondent was refusing to meet withthe committee, and instructed to convey this information to the employees and toorder them on strike on the following morning. According to Attanesi the truefacts were concealed from the stewards, who in good faith carried out theirinstructions."Attanesi's account was specifically denied by witnesses for the Board, com-mitteemen, stewards, and International Representative Newman.Some por-tions of Attanesi's recital bear an air of plausibility for the reason that partof it is consistent with other facts which will be related hereinafter, and for theadditional reason that witnesses for the Board, when firstexamined,were lessthan frank in their testimony as to the events of that afternoon-of which morehereafter.Attanesi, however,is so unreliablea witness that no part of his deniedtestimony can be accepted. In additionsomeportions of hisaccount arepatentlyfalse,and others contradictory."On the other hand, I am equally unable to accept theassertions of union of-ficials to the effect that the strike was wholly spontaneous and originated withthe employees.The first testimony of the union officials failed to reveal that anythingsignifi-cant occurred at the union office after Barbieri's phone conversation with Edel-man, leaving the impression that nothing of any consequence occurred. In factthey at first denied that any strike talk occurred at the meeting.However, In-ternational Representative Newman, when recalled by the respondent duringthe presentation of its case for further cross-examination, admitted that fol-lowing Edelman's refusal to meet at the union office, a stormysession ensuedand that there were strong demands among the committee for an immediatestrike.It is my opinion, from Newman's ultimate testimony and other establishedfacts, that what actually happened following the phone conversation with Edel-man is asfollows : The committee, after strenuous argument, finally determinedto call the employees on strike.Newman argued against such action, but in araucous and heated session, when it became apparent that the committee wasgoing to vote to strike despite his opposition, Newman, in order to avoid anyapparent implication of International approval of the action, left the meeting.Thereafter a strike was voted, the stewards were called in, were informed thatthe respondent was refusing to meet with the committee; told that it had beenusing the arrests of the threemen as ameans of eliminating the Union from"The only other direct evidence supporting Attanesi's testimony is testimony of NicholasCrisel, a production worker at the time of the strike.Crisci abandoned the strike, returnedto work and was made a foreman. He testified that when the walk-out began, StewardGraziose told him that he "had to pitch in and help out so we could get [the arrestedofficials] out of whatever trouble they were in."Apart from the question as to the actualcause of the strike, Crisci's testimony is implausible for the reason that his relations withthe Union and Graziose were at that time unfriendly.It is unlikely that Graziose eithercould,or would, have made such a remark to Crisci if the respondent's theory and Attanesi'stestimony are correct that the cause of the strike was carefully concealed from the employeesand the stewards.20 Thus, for example, the long list of "false" grievances which he testified were fabricatedIn order to "louse up the case," included even the grievances which it Is conceded therespondent and the Union were disputing during August and September. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant,by reducing the effectiveness of the grievance procedure,by unilateralaction, and by declining to give satisfactory dispositions of grievances;and thatthe only alternative was to strike.On the following morning, the employees,following the direction of the stewards,went on strike.7.Conclusions as to the causes of the 1944 strikeIn my opinion,the strike was not, as the union officials asserted,the spon-taneous action of the employees.It was called by the officers of the Local Union.The arrest of the three officials and the respondent's refusal to meet with themwere undoubtedly factors in producing the strike.In view of the juxtapositionof events,to conclude otherwise would, in my opinion, be unrealistic.Butthough the arrests and the refusal to negotiate with the men may have beenone of the precipitating factors, this does not mean that they constituted thefull or only cause of the strike.A strike may be the result of a combination of factors,but it is always a con-sequence of a set of conditions without which it would not occur. Sometimesthese conditions may be the sole and only cause.At other times the strike maybe precipitated by elements wholly unrelated to the underlying circumstances.But it is the set of conditions which make it possible for a strike to occur whichare the real causes of the strike.The precipitating factor is nothing more thanthe fuse which puts the cause into operation.Thus, a strike which has itscauses in unfair labor practices is an unfair labor practice strike even thoughitmay have been precipitated by other factors not themselves an unfair laborpractice.Republic Steel Corporation v. N. L. R.B.,107 F.(2d) 472(C. C A. 3).And, as the Board stated in the recent case ofBrown Radio Service and Lab-oratory,70 N. L. R. B. 476.The real causes of a strike are to be found "in the whole sequence ofevents" preceding it, and this motivation is to be determined"in the lightof the cumulative effect of [the employer's]prior tainted labor practices."See alsoGreat Southern Trucking Co. v. N. L. R. B.,127 F. (2d) 180, 186 (C. C.A. 4), cert. den.317 U. S. 652.The instant strike unquestionably had its causes in antecedent unfair laborpractices.What happened on September 21 and 22 was merely the culminationof a long series of prior unfair labor practices.The respondent had never ac-cepted the Union. It had made its opposition and hostility evident on numerousoccasions,through discharges and other discriminatory treatment of union of-ficials, interference in internal union affairs,disparagement and vilificationof the Union and its leaders,contract violations,attempts to induce employeesto abandon the Union,and the other unfair labor practices hitherto related.The testimony of the employee witnesses reflects their general conviction thatAuferio was unalterably opposed to their union and determined not to live withit-a conviction which Auferio's actions had made plausible.In this atmospherethe arrests of the three union officials and the respondent's refusal to meet withthem as the employees'representative undoubtedly appeared to the employeesas merely a device designed to smash the Union. The employees resented thearrests, believed the men to be innocent,wanted them reinstated and wantedthe respondent to meet with them as their representatives.The belief in themen's innocence was not unreasonable.The union's officers had been systemat-ically discharged by Auferio in the past; and only a few months before Auferiohad openly expressed his determination to get rid of every one of the members E. A. LABORATORIES, INC.657of the committee.To the employees it undoubtedly appeared that he was nowmaking good his threat. To say that this hostility and the atmosphere of dis-trust, antagonism, and suspicion engendered by it had nothing to do with theSeptember strike is as unreasonable as to say that the arrests had nothingto do with it.When Edelman refused to meet with the men on September 21, they wereas yet unconvicted of any offense.Auferio's prior actions toward the Unionat least made dubious the validity of his charges against them 21Viewed fromthe standpoint of the members of the union committee they had the choice ofletting Auferio hang them separately or together ; from the standpoint of theemployees it was that of choosing their own representatives or having themchosen by the respondent. It would no doubt have been the wiser action toawait the outcome of the trial.But to expect a full and constant measure ofresigned forbearance from the employees while, as they believed-and hadreasonable cause to believe-their union was being unfairly attacked, is todemand of them more restraint than they had ever received from the respondent.Thus, without any consideration of events after August 5, 1944, it seems evi-dent to me that the unfair labor practices prior to that time were a substantialfactor in producing the decision to strike on September 22.When to thoseevents are added the unfair practices which occurred subsequent to August 5,the conclusion appears even more compelling.If there be doubt as to the relative weight of the various factors in producingthe strike, the conclusion would nevertheless be the same.The unfair laborpractices were of sufficient stature to have, as the Union claimed they did, pre-cipitated the strike.It cannot be said decisively that they played no part in it.The confusion, if any exists, is of the respondent's making.What the Third Cir-cuit Court of Appeals said in the case ofN. L. R. B. v. Stackpole Carbon Co.,105 F. (2d) 167, 176, is applicable here:... one of the reasons [for the strike] viz; the interference by the re-spondent with the right of its employees to self-organization . . . wasa tort, a "subtraction," to employ the language of the Circuit Court of Appealsfor the Second Circuit in the case ofN. L. R. B. v. Remington Rand Inc.,[94 F. (2d) 862, 872, cert. den. 304 U. S. 576] and as stated in the opinion in[that]case . . . "it rested upon the tort feasor to disentangle theconsequences for which it was chargeable from those from which it wasimmune." In short, the burden rested upon the respondent to show that thestrike would have taken place even if it had not interfered with the rightof its employees to self-organization in contravention of the provisions ofthe Act.This the respondent has not done and this we believe it cannot do.Had the unfair labor practices not occurred, there may have been no strike, forthe reason that there would have been no occasion for the employees to suspectthe respondent's motives, or to strike to secure compliance with the contract andthe respondent's statutory obligations.It is therefore found that the strike of September 22, 1944, was caused bythe respondent's unfair labor practices heretofore found.However, even if it be conceded that the respondent's theory as to the strikeis correct, there is no basis for finding that the employees were motivated by an21Charges which, incidentally, he raised again in the following year against Internationalofficials of the Union;whom, however, he refused to identify when the International andthe shop committee proffered their cooperation in rooting them out.This incident isfurther discussed hereinafter. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDillegal purpose.The respondent does not claim that the motives which it at-tributed to the arrested officials was communicated to the employees.Indeed,its assertion is that the committee sedulously concealed the true facts from theemployees and the stewards.Thus, whatever view is taken,the employees andthe stewards were acting upon motives which, if substantiated by the facts, wereconcededly justifiable ground for the strike.That their view of the factsmay have been,as the respondent asserts, mistaken,does not make their motivesillegal.Furthermore,whatever may have been the belief of the committee as to whatthe strike would induce the respondent to do, there is no basis for concluding thatthese beliefs made the strike illegal. I am persuaded that in voting to strike, thecommitteemen did so in the good faith belief that the arrested men were innocentTheir apparent determination,indicated by the events described in the followingsection,to establish this point by the arbitration procedure provided in the con-tract, and to engage in concerted activity to compel resort to that procedure (how-ever unwise the decision may have been)does not reflect upon the legitimacy oftheir motives or the legality of their purpose.In sum, I am unable to find anything illegal in the motives or the purpose ofthe committeemen,stewards or employees in the calling of the strike.8.Events during the strikea.The respondent's refusal to arbitrateFollowing the strike a picket line was established around the respondent'splant and maintained until about the middle of December.On September 25, union officials and representatives of the respondent metseparately with a Federal Conciliator.Although it also asked for the redressof the grievances heretofore described,the Union offered to terminate the strikeif the respondent would reinstate the arrested officials and recognize them aspart of the committee.The respondent rejected this proposal,but offered toreinstate the men if they were acquitted.The Union then offered to return towork if the respondent would arbitrate the issue.The contract provided forarbitration as the terminal point in disputes.However, when Edelman conveyedthis proposal to the district attorney the latter declared that he would notpermit it for the reason that it would prejudice the State's prosecution anddivulge testimony given before the grand jury.The respondent then refusedto arbitrate.b.The respondent's invitations to the employees to return to work;the cancelationof the contractFriday,September 29 was a regular pay day. A copy of a communicationaddressed to"Allemployees" (italics added)was given to all the strikers,exceptcertain union officials, in their pay envelopes.In this communication therespondent accused the arrested officials of calling the strike to secure theirreinstatement with full back pay; denied that there were any outstandinggrievances which the respondent had iefused to arbitrate;denied that it desiredto break the Union, and stated that as a matter of fact it would be a "privilegeand a pleasure"to bargainwitha committee which had the employees'and therespondent's interests in mind.The letter further stated that the strike was abreach of contract and constituted a cancelation of it but that the respondentwould nevertheless"consider re-employing anyone of you who wishes to come E. A. LABORATORIES, INC.659back and a job willbe availableto you."The letter concluded with a promiseto pay the employees higher wages at the first opportunity.'This invitation not being accepted by the employees, the respondent issued asimilar communication about 2 weeks thereafter in which it stated that theemployeeswere "apparently...stillconfused as to the real issue," and urgedthem to return to work. At later period, when this statement also was ignored,the respondent sent further communications of similar import to individualemployees in the form of telegrams on October 24, and letters on October 31and November 8.Around September 29 at a meeting with union representatives in the officeof Attorney Walzer, the latter told the Union that the respondent considered thatthe Union had breached the contract and that the respondent was no longerunder a duty to bargain with it; and that the employees were discharged butthatthey couldreturnto workon a selective basis.c.The meeting at the War Production BoardOn October 3, a meeting of the parties was held under the auspices of the WarProduction Board.Arbitrationwas again suggested for settlement of thequestion whether the arrested officials should sit on the committee-and againrejected by the respondent.Attorney Walzer, for the respondent, stated thatthe respondent considered the strikers discharged, but he indicated that it waswilling to take all of them back save union officials.The Union then proposedthat the respondent recognize the committee without the three arrested officialson it.This proposal the respondent rejected, with the statement that it was toolate because the contract was terminated ; but that the employees other than theunion officials could return without loss of any rights under the contract (includ-ing seniority rights) but that they would have to return without representationand choose a bargaining representative thereafter.This proposal of the Union thus appears to have constituted an abandonmentof its original position and an offer to return to work under the conditions exist-ing at the time the strike was called.d.Proceedings before the Regional War Labor Board; the respondent's October21, telegramsOn October 12, following the meeting with the War Production Board, theU. S. Conciliation Service certified the case to the Regional War Labor Boardas a dispute involving "numerous grievances," and on the same day that Boardordered the strike terminated, a course which, as has been seen, the Union hadapparently already proposed and the respondent rejected.On October 20 the three arrested officials were convicted.On October 23 and 24 the parties appeared before a panel of the RegionalWar Labor Board in response to a rule to show cause why the stoppage should"There is conflict in the testimony as to whether this invitationwas given to unionofficials.The respondent contends that it was not and that the officials were discharged.The testimony of Vice-President Edelman and Walzer, the respondent's attorney,is con-flicting onthe point of discharge as of this date. Some officials may, as the Board contendedand Committeeman Barbieri testified, have received the communication.However, I deemitmoreprobable that the respondent took advantage of the opportunity to discharge theunionofficials, although some may, in the confusion, have been extended invitations by mis-take.As is indicated hereinafter, however, the respondent's actions and statements duringthe strike with respect to who was discharged were not always consistent.See Sections B,8, f, g, i,j,and C', 1,infra.817319-49-vol. 80-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot be terminated and the plant resume operations. The respondent indicatedat this meeting that it would reinstate the employees, so far as production per-mitted, but only on a selective basis, and reserving the right to discipline thestrike leaders.The Union proposed that the employees be reinstated, the statusquo restored as of the time of the strike, and that any outstanding issues beresolved by negotiation through the grievance machinery provided in the con-tract by normal War Labor procedures.The reinstatement and recognition of the three arrested officials was no longeran issue.That demand had been abandoned by the Union. This proposal of theUnion the respondent rejected, its position being that the employer-employee re-lationship had been severed, the contract terminated, the Union had lost itsstatus as bargaining representative and that the respondent would not continueto negotiate with it.Walzer stated, however, that the respondent was willingto negotiate with a representative selected by such of the employees as it choseto reinstate-but after they had been returned to work.Thus, in sum, the respondent's position was that it would no longer recognizethe Union as the bargaining representative, and that it should have a com-pletely free hand in determining whether, and on what terms and conditions,and pursuant to what procedure, employees should be reinstated.The Union'sposition, in sum, was that the employees be permitted to return to work underthe conditions existent at the time the strike occurred, and that any disputes,or questions of discipline for strike action, be resolved through the procedureprovided by the contract or established by the War Labor Board."No agreement was reached on October 24 but the Regional Board indicatedthe likelihood that a directive order would issue directing the employees toreturn to work and the respondent to reopen the plant. Apparently in anticipa-tion of such action the respondent sent the following telegrams after the closingof the hearing on October 24 to some 125 employees :Report to work Wednesday October 25. Former CIO members now workingin plant.e.The October 25 request for reinstatement; the respondent's October 31 letterto the employeesOn the same day the Regional War Labor Board issued an order directingthe employees to return to work and the respondent to reinstate them, or toplace them on a preferential list, in accordance with seniority, with the questionof disciplinary measures for participation in the work stoppage to be submittedto an arbitrator appointed by the Regional Board.xaWalzer's statement that those employees who were selected for reinstatement couldchoose a bargaining agent thereafter and that the respondent would recognize and deal withit (an assertion subsequently reiterated by the respondent in communications to employees)was no doubt made in good faith. That Auferio would have permitted it to be carriedout, however, is dubious at best-as his prior and subsequent conduct with respect tocommitments suggests.As is more fully described hereinafter, many of the employeesreturned to work without the Union in December and January.When they attempted tomaintain their affiliation with the Union and attended a union meeting, they were subjectedto surveillance, compelled to attend a meeting in the plant at which Auferio vilified theUnion and its leadership, interrogated them as to their attendance at the union meeting,and exhorted them to abandon it.Upon threat of discharge if they did not, they were alsosolicited by supervisors to join a company union which the respondent established inJanuary 1945. E. A. LABORATORIES, INC.661On the following morning, October 25, the employees presented themselvesat the plant, pursuant to the directive, for the purpose of returning to work.They were denied entrance although they made their purpose known."On October 31 Auferio addressed letters to individual employees exhortingthem to return to work. This letter reiterated the prior assertions that theemployees had been "misguided by dishonest labor leaders," denied that therespondent did not like labor unions and averred that on the contrary it pre-ferred to deal with them ; but indicated that the present Union was radical andcommunistic and a menace both to the country and to employment possibilitiesat the plant. It further asserted the respondent's determination to eliminate"loafers and dishonest labor leaders," and promised that when the employeesreturned to work they could select a bargaining agent.f.The November meeting in the warehouseAbout November 1, evidently in response to an invitation from the respondent,about 200 strikers assembled in the respondent's warehouse where they wereaddressed by Auferio and Foreman Ocuto, a former president of the Union, whotold them that they had been sold out by the Union. Auferio characterized theUnion as a "bunch of racketeers" living luxuriously at the expense of the em-ployees, and exhorted them to return to work. The employees asked whetherthey could return with the C. I. O. Auferio replied that they could form acompany union led by Foreman Ocuto.When the employees replied that theypreferred the C. I. 0., Auferio stated that he would no longer tolerate theC. I. O. in the plant.At that point, the employees being unwilling to abandonthe Union, the meeting apparently broke up.Later in the day, however, the union committee met with Auferlo, who toldthem that the contract had terminated and that there was no longer a Unionin the plant.He further said, however, that he would take back all the strikersbut 22 (the union officials), and that after employment had been stabilized theemployees could organize a company union, but that they would have to returnwithout the C. I. 0., which he described as "a bunch of crooks." This proposalwas not accepted by the Union.g.The hearing before the National War Labor Board, and the "Last Call toDinner"On November 1, the National War Labor Board directed the respondent toshow cause why it had not complied with the directive order of theRegionalBoard.A public hearing on this rule was held on November 8 and 9, 1944,inWashington, D. C.On the day that the hearing began the respondent sent the employees anotherletter, signed by Auferio, and entitled the "Last Call to Dinner." In thatletter it was stated that:We want every good employee, such as you, to return to work and a job willbe found for you immediately.24The respondent contended at the instant hearing that this action of the employees didnot constitute a request for reinstatement, but was merely a strike demonstration.How-ever, on November 8, 1944, barely 2 weeks after the event, the respondent, in a petition(sworn to by Auferio) to the National War Labor Board for review of the Directive Orderof the Regional Board, averred that on October 25 the employees had presented themselvesat the plant and "demanded reinstatement pursuant to the terms of the [RegionalBoard's]order."In view of this averment, and the overwhelming testimony of employees to thecontrary, the respondent's present assertion and the testimony in support of it, must berejected. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally the letter urged the employees to attend a meeting in the planton the following Saturday morning, November 11R6 At the bottom of the letterwere boxes for employees to sign their names, and in which they were askedto indicate "yes" or "no" as to whether they would report for work on Mondaymorning, November 13. In sum, the purport of this letter was that, unlessthe answer was in the affirmative, there would be no further "calls to dinner" ;that is, no further employment with the respondent.The respondent's position in the hearing before the National War LaborBoard was in essence the same as its prior positions; namely, that the contracthad been terminated by violation of the no-strike clause ; the employees hadall been discharged ; and the employer-employee relationship consequently sev-ered; and that the Union therefore was no longer a bargaining representative;but that the respondent was willing to rehire the employees on a selective basisexcluding some 25 strike leaders, whom it wished to discipline because of theirresponsibility for the strike but whose identity it said it could probably notestablish before a court.R"The Union at the hearing disclaimed responsibility for the strike and askedthat the strikers be reinstated and the question of individual discipline bedetermined in accordance with the grievance procedure in the contract.With respect to its contention that the employees had been discharged, therespondent conceded that no notice of discharge had been given them.How-ever, it asserted that the letter of September 29 (previously described) con-stituted such notice.That contention, however, is contrary to the testimonyof Attorney Walzer, who testified that the respondent did not decide upondischarging the employees until October 3.The parties were unable to reach agreement at this hearing.After its closetheWar Labor Board issued a Directive Order substantially affirming the Re-gional Board.h.Auferio's agreement to reinstate the strikers and his subsequentrefusal to reinstateon November 11On November 10, 1944, Auferio, International Representative Newman, and alarge number of employees were present in the court of Judge Liebowitz at apre-sentencing hearing for the three convicted union officials.Judge Liebowitzappealed to Newman to get the employees back to work and to terminate thestrike.Newman replied that they had attempted to return to work but thatAuferlo would not permit them to do so, an assertion which Auferio denied.Judge Liebowitz thereupon asked Auferio whether he would put the employeesback to work if they reported at the plant the next day. Auferio replied thathe would.25 Thismeeting was apparently not held-probably because of other occurrences onNovember 11, which are related hereinafter.25 That is, before an arbitrator, which was the prospect which faced the respondent underthe terms of the Regional Board's directive order. It is to be noted that in the hearingsbefore the War Labor Board panels, both Regional and National, the respondent's languageunderwent a change.From refusing to reinstate union officials, its theory became one ofdisciplining strike leaders.I am persuaded that the change is merely one of semantics andnot of result, and designed to fit the respondent's conduct into language patterns compatiblewith decisions of the National War Labor Board and the National Labor Relations Board. E. A. LABORATORIES, INC.663The testimony of Newman, undenied as to this incident, and corroborated inits essential particulars by numerous employee witnesses, is as follows :A. Judge Liebowitz, within open hearing of the court, asked me if I, as agood, conscientious American, and as a respectable labor leader, would not takeitupon myself to lead these people back to the plant so that they may goback to work.I informed Judge Liebowitz that we had done so once before and that wewere only too anxious and glad to repeat it again.Thereupon, he called J. M. Auferio. J. M. Auferio was sitting in thefirst row.He arose and Judge Liebowitz addressed himself to Mr. Auferio.He said: "Mr. Auferio, if these people come to your plant tomorrow morning,ready to go to work, would you let them go into the plant and go back towork?"Auferio definitely said he would.Q.What were the words that he used?A. He said, "I will open my plant tomorrow morning and these people cancome back to work."He said something to the effect that he was a good American and that hewould comply with Judge Liebowitz's request. I thereupon turned to JudgeLiebowitz and I told him that there is no agency so far that has been ableto make this man take these people back into the plant, and I assured JudgeLiebowitz that if God was sitting at his right hand and also made that re-quest of him, of Auferio, that that plant would not be open tomorrowmorning."Judge Liebowitz said to me. "We will find out about that...:'On the following morning at the regular starting hour, the employees, accom-panied by Newman, appeared at the plant gates, carrying their lunch boxes, andprepared to resume work. They were denied entrance by the guard. Newmanexplained that the employees were there to go to work.The guard replied thatthere was no one in the plant and that he had received no orders to admit themand therefore could not do so.From the plant the employees went to the union office where Newman tele-phoned Auferio, related what had occurred at the plant gates, reminded Auferioof the agreement he had made on the previous day, and requested a meeting.Auferio refused, and referred to Newman as a "loud mouth" and a "skunk."Newman replied in kind and the conversation terminated.1.Other events in NovemberSeveral days thereafter the respondentagainindicated that it would rein-state the strikers on terms similar to those it had previously proposed-withcomplete freedom to dischargesome35 to 40 employees whom it did not identify.A short time after that an attempt by International Representative Olerio tosecure a meetingfor adjustment of the controversy met theresponse fromAuferio that Olerio would receive bodily harm if he attempted to enter the plant.On November 4 the Union forwarded to the Regional War Labor Board itsstatement as to some 23 grievances which it claimed to have outstanding andunsettled at the time of thestrike ; among them being the issues discussed inSection B,4, above.On November 15, the respondent, in a letter to the RegionalBoard, denied that there were any unsettled grievances outstanding at the timeof the strike, save the question of the status of thearrestedofficials,asserted 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat several of the grievances had never been presented to the respondent, thatthe remainder had been disposed of, and, finally that since the Union hadbreached its contract the respondentwould not "honor, acknowledge, or arbitrate"any controversy pending at the time of the strike.On November 29, however, the War Labor Board, in a Supplemental DirectiveOrder, held the contract to be still in effect and directed the respondent and theUnion to dispose of any outstanding grievances through the grievance procedureprovided in the contract and to report upon compliance within 7 days. Therespondent did not comply.J.The meeting at the union hallAround the early part of December, Louis Ruggerio, one of the union mem-bers, telephoned Auferio, told him that a group of employees were congregatedat the union office, and asked Auferio to come there and talk to them. Auferioagreed.Word of this impending meeting spread among the employees, so thatby the time Auferio arrived a large group was present.Auferio opened thediscussion with the statement that the union hall was "contaminated" and "in-fested" and that he was there only because of Ruggerio's invitation, whom heregarded as his friend.Auferio then said that he understood that they wished toreturn to work and stated that he was willing to have them back with a companyunion.One of the employees in the group 27 pointed out that they already hada union and asked Auferio whether he contemplated reinstating all the em-ployees.Auferio replied that he would take back only such people as he wanted,and that thereweresome 65 whom he would not reinstate.With reference to theunion question he stated that the C. I. O. was composed of "crooks" and "racket-eers"and that he would never permit it in the shop.He further promised tomake a monthly contribution to a company union equal to the amount it collectedin dues.C. The return to work; the refusals to reinstate individual employees;events thereafter1.The refusal of individual applications for reinstatementFollowing this meeting the Union abandoned its effort to secure compliancewith the directives of the War Labor Board and the reinstatement of the unionofficials, and it advised the employees to seek reinstatement individually.Most did so, and many of these were reinstated. The union officials, officers,committeemen, and stewards, upon the assumption that such action was futile,made no individual applications for reinstatement at this time.The respondent had originally indicated that only the union officials would notbe reinstated, a decision which it later revised to include those responsible forcalling the strike.The respondent never definitely indicated who it deemedwithin the latter definition. In November it stated that the number involvedwas 35 to 40; in early December Auferio gave it as 65. On the other hand, Edel-man testified that in December the list of those whom the respondent deemed tobe responsible was narrowed down to about 14.However, many union memberswhom the respondent could not conceivably have deemed within either of its27 Elsie Lenhart, who, when she requested reinstatement individually several weekslater,was denied it by Superintendent Helius with the explanation that Auferio did notwant employees in the plant who talked back to him. E. A. LABORATORIES, INC.665definitions, and who were not on Edelman's final list, but who had become con-spicuous during the strike by reason of active picketing or other militant activity,were refused reinstatement.The only apparent reason for such refusals wasthe militancy of these employees, the respondent having introduced no evidenceto explain the refusals.Thus, it is undenied that upon application at the respondent's employmentoffice, employment officials consulted lists of names before indicating whetheremployees would be rehired.Several women were refused employment with theexplanation that their names were on the "black" list. Some who had beenactive were also told, after reference to the lists, that there was nothing for them,although new employees were being hired at the time; or that they had beenpicketing and were not wanted; 28 or simply that they were not wanted ; or insubstance, that they had been too militant as union members 29Others, such as employees Bria and Pravata, whom the respondent, withpromises of favorable treatment, had unsuccessfully solicited during the striketo influence other employees to abandon it, were also refused reinstatement uponapplication 80Others were reinstated upon condition that they have nothing further to dowith the Union, or agree not to go on strike again, under penalty of discharge.2.Conclusions as to the reinstatement policy of the respondentIt is concluded from the foregoing that, whatever its original intention, therespondent's policy with respect to reinstatement ultimately became one ofpenalizing certain employees whose participation in the strike was conspicuous.The respondent originally asserted its intention to confine penalties to the unionofficials.Later the policy was revised to encompass those responsible forcalling the strike.The policy actually executed was considerably broader thanboth.Thus, employee Pravata was named by Edelman as one of the group ofresponsible leaders and officials it was decided to exclude.Pravata, however,although active in the strike after it had occurred, was not an official of theUnion and had no part in calling the strike.On the other hand officership in the Union was not the criterion used either.During the strike Auferio attempted to persuade Stewards LaPorta and Graziose28Others, however, who had picketed were reinstated20 AssistantSuperintendent Stango denied that he had refused reinstatementto anyone in1944 and testified that he had nothing to do with hiring.Only one employee, Traynor,testified that Stango had done so.Although Stango's testimony was contradicted by Edel-man, who testified that Stango determined who should be hired, Traynor's testimony hasnot been relied upon in making the above findings.The testimony upon which the findingsare made isundenied.80Thus, during the month of October, Auferio attempted to induce Pravata to get thestrikersto meet inthe respondent's warehouse without the knowledge of the Union,promis-ing Pravata that if he did so he would not "have to worry about anything else."Pravata'snamewas thereafter included on Edelman's list of 14 who would not be reinstated, althoughhe held no official position in the Union and had no part in calling the strikeDuring the strike Foreman Ocuto had solicited Bria to return, saying, "Terry you are asmart girl.You'll get a good job out of it and you can bring some other girls.You havea lot of influence "When Bria demurred to going back without the Union, Ocuto told hernot to be a fool, that "things" would "be better" for her without the Union.Bria refused.When she applied for reinstatement in December she was told that there was no work foxher, although the respondent was advertising for help and new employees were being hired.Ocuto also repeatedly solicited employee Josephine Albanese at her home, saying that if shereturned other employees would follow her.Albanese refused to return without theUnion.When she applied in December she was told that her name was on the blacklist. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDto abandon it and return to work. Auferio further told LaPorta that if hedidn't return then he would not get his job back and that the Union was notgoing to be in the plant anymore. LaPorta and Graziose refused. Thereafterthey were placed on the list of persons the respondent assertedly decided notto reinstate because of responsibility for calling the strike. It is thus apparentthat LaPorta and Graziose were excluded from reinstatement not becauseof their responsibility, direct or implied, in calling the strike, but because oftheir activity during it.As has been seen, many other employees not withineither definition of the respondent's asserted policy weredenied reinstatement.Some were frankly told their union activity was the reason.The conclusion drawn is that the policy of exclusion adopted by the respondentwas not, as it asserted, one of the discipline of union officials or leaders for theirreal or supposed role in calling the strike-but rather a policy of penalizingactive union leaders or members because of their prominence in the Union orbecause of conspicuous activityafter the strike occurred. a'3.Events following the employees' return to worka.The refusal to negotiatein January 1945During January 1945, International Representative Olerioattempted on anumber of occasions to secure a meeting with the respondent.His communi-cations were not acknowledged by the respondent.b.Surveillance of union meetings and employees'union activityDuring January 1945 a number of employees who had been reinstated by therespondent attendeda union meeting.Auferio,accompanied by several super-visors and detectives, surveilled this meeting and noted those attending.On the following day these employees, about50 in number,were ordered bytheir foremen toassembleat a room in the plant, where they were addressed byAuferio and Plant SuperintendentHeliusHelius told them that the reasonthey were called to themeeting wasthat they had attendedthe union meetingthe night before; and he furthersaidthat they were being "led astray" by theunion leaders.He asked why they had gone to the unionmeeting, andstated,in substance, that the respondent would not tolerate any furtheroutside unionactivity in the plant.Auferio also inquired of the employees why they had gone to the union meeting.He stated that he had called back only those employees whom he regarded as"loyal" workers and that the remainder he did not want.He threatened themwith discharge unless they disassociated themselves from the Union, which hedeclared was composed of "criminals and crooks."He then told them thatif they had any complaints to bring them directly to him, but that they couldform a company union if they wished.c.The respondent's formation of the AssociationItwill be recalled that during the November 1 meeting in the warehouseand at the December meeting at the union office, Auferio proposed the formationof a company union, led by Foreman Ocuto.ss In this connection note Auferio's statement, referred to in Section 3, b, hereinafter,that he had taken back only the "loyal" employees and that the remainder be did not want,n Helius succeeded Nimz as superintendent around late November 1944, E. A. LABORATORIES, INC.667About January 15 the respondent formed such a union known as the "E. A.Laboratories Employees' Association."The officers of this organization weredesignated by SuperintendentHelius.Upon the orders of Helius, and under the immediate direction of Ocuto andother foremen, Association literature provided by Helius was then distributedamong the employees, during working hours, over a period of about a week,and employees solicited to sign application cards designating the Associationas their bargaining agent.The Association's literature averred that the organ-ization was"already existent, completely organized and [had] the wholeheartedsupport of over 80%Jo of the employees."Although, according to the testimony of M. Camuso, vice president and treas-urer of the Association, Hellas had instructed him (Camuso) not to force em-ployees to join.Foreman Ocuto threatened employees with discharge whoindicated reluctance to sign the applications.About a week after the distributionHelius and the officers of the Association held a meeting at which its progresswas discussed.Sometime thereafter Helius directed the officers to discontinuetheir efforts, for what reason does not appear. No other meetings of the-organizationhave been held, and it has engaged in no apparent further activity.Although a few weeks after the above events, Attorney Walzer, in a letterto the Board, flatly denied the Union's charge that the respondent was attempt-ing to establish a company union, the respondent's answer admits that therespondent "attempted to promote the Association," but averred that it ceasedto do so.d.The cuts in piece work rates in early 1945During December 1944, as a further inducement to the employees to returnto work without the Union, the respondent raised its hourly rates about 10cents per hour.This increase was made unilaterally and without approval oftheWar Labor Board, which approval was required under the provisions oftheWage Stabilization Act then in force. Since piece rates were set so as topermit employees to earn 20 percent in excess of the hourly rate, the piece rateswere consequently also increased. In January 1945 Department of Labor in-spectors, upon investigation, discovered the hourly rate violations, which therespondent was subsequently directed to discontinue.Thereafter, without priornotice to the employees, the respondent unilaterally reduced its hourly rates.This action thus resulted in a reduction of piece rates as well.These unilateralreductions aroused resentment and protests among the employees, and along withother difficulties, precipitated a work stoppage on March 20, 1945, and thedischarge of a large number of employees because of their protests."The Board contended that the unilateral reduction in piece rates constituteda refusal to bargain with the Union. Collaterally the Board contended thatthe reduction in piece rates had no connection with the reduction in hourlyrates.However, while it is true that the order to discontinue the violationsapparently referred only to the hourly rates, continuance of the increased piecerates would have left them substantially greater than the 20 percent differentialpermitted above the hourly rate.Thus the piece rates had also to be reduced ;otherwise they too would have been in violation of stabilization requirements.asSome months afterward, after the Union had got back into the plant, these dischargeswere arbitrated and the employees ordered to be reinstated, an award with which Auferio,for a period of time refused to comply. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe purpose of the respondent in increasing the wage rates is clear:to induce-the employees to return to work without recognition of the Union.The reasonitwas adopted in violation of Wage Stabilization provisions is also clear: ap-proval required the filing of a Form 10 application with the War Labor Board, andthe respondent knew that such an application would not be approved withoutthe joinder of the Union.It therefore ignored the stabilization lawIllegal though the respondent'smotive and conduct in the establishmentof the increased rates may have been, their continuance would have constitutedfurther violation of the law.I am of the opinion that it would not be soundpublic policy to find a violation of the Act in the discontinuance of an illegalpractice.The establishment of the illegal rates is not alleged as an unfair-labor practice.Dismissal will theittore be recommended as to the instant allega-tion of the complaint.D. The appropriate bargaining unit and the status of the Union as majorityrepresentativeIt is conceded that the following employees of the respondent constitute anappropriate bargaining unit :All employees employed at the Brooklyn plant, exclusive of clerical, book-keeping and other office employees,employees in the cost and accountingdepartment,employees in the time study department,employees in thepersonnel department,employees in the engineering,experimental, andmodel makers departments;employees in the Sales Department,draftsmen,timekeepers,watchmen and guards,two office cleaning employees,inspectorsand testers on all defense items, administrative and executive officers, super-intendents(including building maintenance superintendent)and assistantsuperintendents,general foremen,(including service department foreman)department foreladies,and all other supervisory employees with authorityto promote,hire, discharge,discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action.This is the usual production and maintenance bargaining unit. It is also theunit established by the bargaining contract of November 7, 1943.This contractwas by its terms effective for the duration of the war with Germany and for 90days thereafter.It is found that at all times material in these proceedings, the above-describedunit constituted a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.It is undisputed,and it is found,that on August 5 and September 22, 1944,the Union was, within the meaning of Section 9 (a) of the Act,the duly designatedcollective bargaining representative of the respondent's employees in the above-described appropriate unit.D. Conclusions as to the unfair labor practices during the 1944 strike1.Interference,restraint,and coercion;domination and support of theAssociationIt is found that by the following conduct, heretofore described,the respondentinterfered with, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act:The attempts of President Auferioand Foreman Ocuto at the November 1st warehouse meeting to induce employeesto abandon the Union and to form a company union under the leadership of E. A. LABORATORIES, INC.669Ocuto, a supervisor ; Auferio's repetition of this action at the meeting in theUnion Office at which he offered financial assistance if the employees would formsuch an organization ; Auferlo's coercive statements at the warehousemeeting,subsequently reiterated at the meeting with the union committee on the sameafternoon, and at the meeting in the union office, to the effect that he would nolonger tolerate the Union in the plant ; Auferio's and Ocuto's promises to em-ployees to give them favored treatment if they would abandon the strike or theUnion, or induce others to abandon them ; the respondent's refusal to reinstateindividual employees because of their union or strike activity unconnected withresponsibility for calling the strike; conditioning the reinstatement of employeesupon the abandonment of further union or concerted activity, under penalty ofdischarge for non-compliance with the condition; surveilling the union meeting;Helius' and Auferio's interrogation of employees at the January 1945 meeting inthe plant as to their union activity, and the threats to discharge them unlessthey abandoned their association with the Union; and Ocuto's threats to dis-charge employees unless they designated the Association as theirbargainingagent.It is further found that by its initiation, promotion, establishment,and main-tenance of E. A. Laboratories Employees' Association, the respondent dominatedand interfered with the formation and administration of a labororganizationand contributed financial and other support thereto; thereby also interferingwith, restraining, and coercing its employees in the exercise of rightsguaranteedin Section7 of the Act.2.As to the applicability of the no-strike clause ; the refusals to recognizethe UnionAs has been found, the strike of September 22, 1944, was caused by the re-spondent's unfair labor practices. It was therefore an unfair labor practicestrike.As has been noted, the contract contained a no-strike clause.The re-spondent's principal defense was that the strike was called for an illegal purpose,was therefore in violation of the no-strike clause ; that the contract was there-fore terminable and was terminated by the respondent; that the employees weredischarged ; and that, the employment relationship having been severed, theUnion was no longer a bargaining representative and the respondent relieved ofany obligation to deal with it.Were the respondent's assumptions correct, theAmerican NewsCo. case (55 N. L. R. B. 1302) ; theSands Mfg. Co.case (306 U. S.332), and theScullin Steel Co.case (65 N. L. R. B. 1294)' would be applicableand would sustain the respondent's position.Those cases are inapposite here,however.As has been found, although the arrests of the union officials and the respond-ent's refusal to meet with the committee while they were a part of it, were con-tributing and precipitating factors, the respondent's unfair labor practices andcontract violations were causes of the strike.Having thus assisted in bringingabout the strike, the respondent cannot transfer responsibility for it wholly tothe Union.The strike was no doubt unwise. But its wisdom is not the consid-eration here.The issue is the respondent's responsibility for it.Where theemployer is himself responsible for a strike by reason of unfair labor practiceshe may not rely upon a no-strike clause in a bargaining contract as excusing hisown culpability.Any other result would provide anti-union employers with a34Reversed as to other issues, 161F. (2d) 143 (C. C. A. 8). 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDready device to eliminate labor organizations from their plants.A no-strikeclause necessarily imports an undertaking on the part of the employer to adhereto his own commitments accepted as consideration for it, and to refrain fromthe commission of unfair labor practices.The respondent itself violated the contract by its actions described in SectionB, supra.These violations were likewise unfair labor practices.Having thusbreached its agreement, the respondent cannot insist that its provisions arenevertheless binding upon the Union. It is therefore found that the respondentmay not rely on the strike as ground for cancelation of the contract.Following the strike the respondent treated the contract as canceled, assert-edly discharged its employees for participating in the strike, and declined torecognize the Union as bargaining representative. Since the employees bad theright, protected by the statute, to engage in the strike, and since the Union con-tinued to be the representative of the employees during the strike, these actionsof the respondent were, consequently, also unfair labor practices. It is foundthat the respondent thereby interfered with, restrained and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act, and refused to bargaincollectively with the Union.3.The mass refusals to reinstateFollowing the strike the employees made applications for reinstatement enmasse on October 25 and November 11. It is conceded that the strikers had notbeen replaced on those dates.In connection with these refusals to reinstate the respondent contends that,whatever view is taken as to responsibility for the strike, the requests of October25 and November 11 were not unconditional requests for reinstatement becausethey were conditioned upon the reinstatement of all the striking employees. Itis clear, and it is found, that during the months of October and November theemployees were unwilling, and in fact refused, to return unless all (excludingthe arrested officials) were reinstated and the Union accepted by the respondentas their bargaining representative.This the respondent refused to do eventhough ordered by the War Labor Board. It was unwilling to reinstate any ofthe employees except upon condition that it be permitted complete freedom toreject whomever it wished, and upon the further condition that the Union wouldnot be recognized as a bargaining representative. All the employees were entitledto reinstatement upon request.The respondent's refusal to reinstate some ofthem, based, as it was, upon the fact of, or the respondent's conjecture as to,their concerted activity, was therefore discriminatory.The respondent's position, however, is that since it was willing to reinstatesome of the employees, and since none were willing to return unless all werereinstated and the Union recognized the request for reinstatement was condi-tional ; and that to hold such a request valid is to give back pay to strikers whoseloss of wages is voluntary.In the first place, it is to be noted that the conditions as to reinstatement wereimposed by the respondent-not by the Union. In the week after the strike,at the September 29 meeting, the respondent presented the employees with itsultimatum :Those whom it chose to select could return to work-but withoutthe Union ; the remainder were dismissed. The employees' only choice-if choiceit can be called-was whether to submit to the illegality or to reject it.The Board, of course, does not award back pay to strikers, since to do sowould be to encourage employees to go or remain on strike to compel employers E. A. LABORATORIES, INC.671to succumb to their demands where the strike is economic, or to compel cessationof unfair labor practices.At the outset it is important to define the issue presented by the respondent'scontention.The situation here is not that where, after striking to compel com-pliance with their demands for economic concessions or the cessation of unfairlabor practices, the employees' offer to return provided their original demands aresatisfied.Nor is it the situation where strikers have been guilty of misconductduring the strike warranting refusal to reinstate them, and the request forreinstatement is conditioned upon acceptance of all strikers. In thefirst casethe request for reinstatement is conditioned upon the elimination of the condi-tions which produced the stoppage, in the second it is conditioned upon a demandto which the employer is not required to submit. Both are therefore conditionalrequests.The instant case, however, is quite different.Here the condition of the request,if it can be termed that, was merely that all the employees who were entitled toreinstatement, be reinstated.This in fact is not a condition at all ; it is nothingbut a statement of the request. To say therefore, that it is conditional becausethe employees would not accept reinstatement unless all were reinstated, is toassert that an offer is conditional because the offeror intends not to contract ifit is rejected.This issue was presented to the Board in the case ofDraperCorporation(52N. L. R. B. 1477; rev'd on other grounds, 145 F. (2d) 199 (C. C. A. 4) ). Therea majority of the Board found that a discriminatory refusal to reinstate 40 of53 economic strikers where all 53 had abandoned the strike and offeredto returntowork, constituted a discriminatory refusal to reinstate the whole group;the 13 being unwilling to return unless all were reinstated.The Board theresaid :To permit the respondent to single out a selectnumber of a group ofemployees for reinstatement and unlawfully to deny reinstatement toothers in the same group, acting in concert with them,isdiscriminationin its purest form against the entire group, for it denies to each memberof the group the very protection the Actseeksto afford.And it deprivesthem of such collective protection at a time when they require it mostnamely, at the abandonment of what is to them an unsuccessful strike.The offer to abandon a strike does not cease to be unconditional merelybecausethe offer contemplates a group return ;and the employees makingsuch offer do not continue as strikers for that reason.See alsoMatter of Rockwood Stove Works,63 N. L. R. B. 1297; andMatter of Spencer Auto Electric, Inc.,73 N. L. R. B. 1416.The respondent's willingness to reinstate some of the strikers-but not theirsupposed leaders, does not negative the intent to discriminate.On thecontraryit affirms it.The purpose of the policy enunciated in theDrapercase is torestore production,to isolate the original factors in the dispute, to limit the areaand scope of theireffect, and, having isolated them, to adjudicate them through the procedures ofthe Act.Here the employees offered to terminate the strike, resume production,and leave the settlement of the dispute to the War LaborBoard and theN. L. R. B. They were not seeking when they requestedreinstatement onOctober 25 and November 11, to compel the respondent to accedeto demandswhose refusal produced the strike ; or to induce it to discontinue the unfair 672DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices which caused it ; or to compel the reinstatementof employeeswhose services the respondent had right to refuse. The employeeswere seekingto do what the Act and the policy of refusing back pay to strikersmanifestlyintended to encourage; the resumption of production,restoration of thestatusquo,and submission of the original dispute to adjudication.This the respond-ent was unwilling to do. It insisted that the dispute be resolvedby compulsion.To permit such a solution, after the Union had capitulated,would underminethe Board's policy of refusing back pay to strikers.Rather thanlimiting theissues, the area, and the effect of the conflict, they would be broadened instead,and a dispute manageable when confined to its original factors might well becomewholly uncontrollable.That, in fact, is about what happenedhere.Not thatthe Union was without fault. It could have avoided much of the controversyby submitting the dispute to arbitration or to the Board in thebeginning.Butit soon recognized its mistake and attempted to rectify it. The respondent thensought to take advantage. In doing so it prolonged for months a controversythat could otherwise have been peacefully settled.In an unfair labor practice strike, an unconditional request for reinstate-ment is one for the restoration of the conditions existent at the time the strikeoccurred, less such conditions as the employer is not, under the Act, requiredat the time of the request to establish or maintain. In the instant case, thestatus quo was employment or placement on a preferential list of all the strikingemployees, and recognition of the Union as their bargaining representative.Atthe time of the requests the respondent was obligated under the Act to main-tain those conditions.When the employees agreed to return, the respondent insisted that theysubjectthemselves to further, new, and additional unfair labor practicesbefore it wouldpermit them to submit to the policy of the Board that they resume productionand leave the dispute to be adjudicated through the machinery provided by theAct.If there was loss of wages thereafter, it was the respondent's superveningand unlawful condition which was its cause, and not the employees' initialaction in going on strike.It is therefore found that the requests for reinstatement on October 25 andNovember 11, were unconditional requests for reinstatement which the respondentrefused to accept ; thereby discriminating against the employees because of theirunion membership and union and concerted activities,' discouraging membershipin the Union, prolonging the strike ; and interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.4.That the employees were not infact dischargedHowever, even if the respondent's contention that the strike was in violationof the no-strike clause is accepted, it should nevertheless be found that, underthe particular circumstances presented, the respondent discriminatorily refusedto reinstate the employees and bargain with the Union.Even if the respondentwas justified in canceling the contract, and in fact did cancel it, such actionwould not automatically terminate the employer-employee relationship or affectthe representative status of the Union 8695Thenames ofthese employees are contained In Appendix A attached hereto, Group IV.' The respondent did contend before the National War Labor Board that it was un-necessaryto discharge the employees, for the reason that they had automatically dis-charged themselves by going on strike.This assertion is not supportable.A strike is nota severanceof the employmentrelationship.By its very natureit is an affirmance of anIntent to maintain It. E. A. LABORATORIES, INC.673Under the circumstances presented the Union could lose its representativestatus only by (1) withdrawal by the employees of its authority to representthem, or (2) a valid and bona fide severance of the employment relationship.It is conceded that the Union continued to represent all the striking employees.As to the second point the respondent contends that it severed the employmentrelationship by discharge.Thus, in its letter of September 28, the respondentinformed the employees that it would "consider reemploying any one" of themwho wished to come back, and promised that a job would be available for them.The respondent insisted to the Union and the War Labor Board that all theemployees had been discharged.This insistence, however, is not conclusive;itwas a necessary prerequisite to the respondent's other position to the effectthat the Union was no longer a bargaining representative.It is evident that the respondent did intend to, and in fact did, dischargemost of the union officials and many others whose activity during the strike hadmade them, for one reason or another, conspicuous.As to the remainder of theemployees, however, I am persuaded that, despite the respondent's contention,ithad no actual intention of severing their employment relationship, but thatthe purported discharges were nothing more than a technical maneuver designedto enable it to avoid dealing with the Union. Thus, as has been indicated here-tofore, the respondent's first position was that it would reinstate all employeesexcept the union leaders. It is conceded that no notice of discharge was givento the employees.Consistently throughout October and November the respond-ent sought to Dersuade the employees to abandon the Union and to return towork.The literature the respondent issued consistently referred to the strikersas employees.Thus, the September 29 letter is addressed to "all employees" ;the next one to "our employees" ; that of October 31 to "Dear employee." TheNovember 8 letter referred to the strikers as "Dear employee," "all employees,"and "good employees."No changes in employment conditions (except as to rep-resentative status) resulted from the alleged termination of employee status.In fact, according to the testimony of Attorney Walzer, even seniority rightswould have been preserved unimpaired. In addition, late in December, therespondent sent letters to many employees who had not returned to work. Theseletters read as follows:Please report upon receipt of this letter. If you are unable to report towork because you might have a position elsewhere,please notify us so thatwe may hark our records accordingly and consider you a terminated employee.[Italics added.]Obviously such communications are not sent to discharged employees.It is therefore found that the respondent did not discharge all the employeeswhen they went on strike, and that its assertions that it did so were mere tac-tical maneuvers, to provide a color of right for its refusal to deal with the Union,and to break the strike.Matter of Rockwood Stove Works,63 N. L. R. B. 1297.The Union consequently retained its representative status throughout 1944.Therespondent's refusal to recognize it was therefore a refusal to bargain.5.The waiverEven if it were found, however, that the respondent was free to considerthe contract terminated and to discharge employees for having engaged in thestrike, it nevertheless waived its privilege to do so on November 10.The rightto inflict penalties for engaging in strikes in violation of contract, is contractualin nature.Like all such rights it may be waived, and, even when invoked, it 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay similarly be rescinded.On November 10 Auferioagreedthatif the em-ployees would appear at the plant on the followingmorning he would reinstatethem. In reliance upon this promise the employeesreported for work the nextmorning and were again refused reinstatement.Even if it be assumed thatAuferio was under no compulsion to agree to accept them-he nevertheless did.It is therefore found that on November 10, 1944, the respondent waived whatevercontractual privileges it may have possessed to refuse reinstatement to anyof the employees, and that such privilege was not thereafter enforceable.Matterof Carey Salt Company,70 N. L. R. B. 92.F. Further events in 1945; the settlement agreements; the 1945 strike1.The settlement agreementOn January 20, 1945, the National War Labor Board followed up its previousDirective Order with a formal decision in which it discussed and rejected thecontentions the respondent had raised in defense of its refusals to reinstate theemployees, to recognize the contract, and to bargain with the Union. The priorDirection to the respondent to reinstate the employees and the contract and toleave the question of disciplinary action to negotiation and arbitration, was re-iterated.The respondent ignored this Direction, as it had done with the others.Being thus unable to secure compliance, reinstatement and recognition throughthe War Labor Board, the Union pressed charges of unfair labor practices beforethe N. L. R. B., and brought other pressures to bear. It filed a suit in the New Yorkcourts for specific performance of the contract.The respondent countered witha suit for damages under the War Labor Disputes Act. In addition, the Unioninstituted action in various governmental bureaus (War Manpower Commission,United States Employment Service, War Production Board, and the Office ofPrice Administration) to revoke various privileges and services provided therespondent.On January 31, 1945, the Director of Economic Stabilization issuedan order canceling all the respondent's government contracts and depriving it ofits priorities unless it obeyed the directives of the War Labor Board by Feb-ruary 10.The execution of such an order would, of course, have meant eventual shut-down. This threat succeeded where persuasion had failed. Auferio appealed tothe Director of Economic Stabilization who arranged conferences with the WarLabor Board. Under the auspices of the Regional Board of that agency compli-ance with the outstanding directives was arranged and a settlement agreementnegotiated with the Union.This agreement was ultimately reduced to writingand signed on April 5, 1945.The settlement provided for reinstatement of the contract and reinstatementto their jobs (where possible) of all employees who had not returned to work.In addition an agreement was reached that the respondent would hire a LaborRelations Director, Carl S. Carlson, who would be put in charge of all laborrelations, with sole and final authority to decide all matters pertaining to laborrelations and collective bargaining, save revisions in wage structure. It wasfurther agreed that Auferio would no longer participate in labor relations mat-ters or in any discussions between the respondent and the Union. In addition,the Union agreed that International Representative Olerio, for whom Auferioapparently had a strong dislike, would not represent the Union in dealing withthe respondent.The respondent agreed to withdraw its pending War Labor Disputes action;the Union to withdraw all its pending actions, including the unfair labor practicecharges.The Union further agreed to reexamine the 23 pending grievances E. A. LABORATORIES, INC.675which it had filed with the War Labor Board in November 1944, with provisionfor arbitration of those concerning which it could not agree after discussionwith Carlson.During the early meetings the Union also insisted upon back pay for theemployees who had not been reinstated,-but it later receded from this position.When the Board's Regional office was consulted with respect to the with-drawal of the pending unfair labor practice charges, however, it refused to permitthem to be withdrawn. The Union, anxious to reestablish a bargaining relation-ship, then agreed that it would file no further charges with respect to events in1944, and would "take no further steps with reference to the pending chargesuntil the . .. Board has decided whether or not to proceed upon them." 342.Events between April 5 and August 28, 1945a Auferio resumes his interferenceCarlson took over as the respondent's Labor Relations Director on May 1, 1945,but remained only until the middle of July 1945.He resigned at that time undercircumstances which are related hereinafter.There is no doubt that Carlson dealt honestly and fairly with the Union. Atthe beginning of his tenure the local union representatives were sometimes diffi-cult to deal with - no doubt because of latent suspicion of the respondent. Butrelations appear to have improved, and it became not unusual for the union com-mittee to accept Carlson's disposition of grievances and other disputes eventhough they disagreed with him. In short, based on the stability of relationsmaintained while Carlson was in charge, it seems fair to infer that had heremained a satisfactory relationship would probably have been established.Others of the respondent's officials did not, however, share Carlson's views.Thus, as Carlson put it, the attitudes of Auferio and Superintendent Helius werenot conducive to good labor relations; Auferio dealt with the Union against hiswill and did not want it in the plant.Immediately after the execution of the April 5th agreement the employees whohad not been hitherto reinstated began to return to the plant. As this began,Auferio again instructed Foreman Collelo to give the stewards the worst jobshe had S8Difficulties were experienced in reinstating some of the employees.The April5 agreement required that employees be returned to their old jobs whereverpossible.Because of changes in operations this could not be done in every case.Nevertheless there were instances where it could have been done by Helius butwas not 89Carlson investigated these complaints, found some of them justified,31The respondent asserted at the hearing that it was misled by the Union into believingthat only 23 individuals were involved in the charges on file with the Board.While it isapparent from the testimony and from the terms of the agreement that there was somemisunderstanding as to the amount of the respondent's potential liability for back payunder the pending charges, it is difficult to see how there could have been any confusionas to the number of employees involved.The respondent had been informed by theBoard's Regional Director in January that the Union's charges involved discriminationas to approximately 300 employees, charges which Walzer a short time later specificallydenied in a letter to the Regional Director.33Collelo's testimony to this effect is undenied and is therefore credited.39Thus, employee Liotta was given a new job at a lower rate of pay, although her oldjob was in existence and she requested it. Employee Aldorasi was placed on a powerpress and his frequent requests for a transfer to another job ignored by 13elius until,later in the year,he was elected a committeeman ; at which time Helius offered him threedifferent jobs, all on other floors,and which would have required his resignation ascommitteeman.Terry Bria, who has been referred to heretofore (p 665)and employeeScacclo,were likewise placed on new jobs although their old ones were in existence.817319-49-voL 80-44 ,676DECISIONSOF NATIONALLABOR RELATIONS BOARDand directed Helius to correct them.Carlson, however, could not compel Heliusto comply with his instructions, and the latter did not always do so.Thus, whenCarlson agreed to discontinue the practice of checking the time employees spentin the toilets, Helius ordered it to be continued.Shortly after the employees had returned, the respondent called a meeting inthe plant during working hours, at which Auferio told the employees that he hadtaken the Union back but without Olerio, and that the employees should ignorehim (Olerio).Auferio further said that the union's dues and initiation feeswere too high and that he was reducing them. On April 18 Auferio sent a letterto the employees suggesting that the Union had agreed in the settlement toreduce dues to $1.00 a month and initiation fees to $2.00.This statement wasnot true. In checking off union dues and initiation fees in April, Auferio orderedthem reduced, in violation of the agreement, from $1.50 and $4.00, respectively,to $1.00 and $2.00.When this was brought to Carlson's attention he counter-manded Auferio's order.Cammer, the union attorney, complained to AttorneyWalzer about Auferio's interference.Walzer stated that he could do nothingabout it.The Union then took its complaints to the Regional War Labor Board,along with other complaints with respect to delays in reinstatements.The WarLabor Board officials told Auferio to cease interfering in the internal affairs ofthe Union, and again emphasized that under the April agreement Carlson was tobe in sole charge of labor relations.Auferio again promised to withdraw.Nevertheless, when the Union posted a notice on its bulletin board in the plantinforming the employees as to the amount of the dues, Auferio tore it down.Despite his agreement, Auferio continued to appear, although irregularly, atgrievance meetings, preempted discussions, and expressed his opinion with regardto the disposition of issues and the Union's internal affairs. In May, the Union,by letter to Carlson, again complained of these actions.Attorney Cammer alsoprotested to Walzer who suggested that the Union make allowances for Auferio'stemperament and "pamper him a little bit."Early in May Carlson and the Union came to an agreement on a questioninvolving the computation of vacation pay.When Carlson, purely as a matterof courtesy, informed Auferio of the agreement, the latter, over Carlson's pro-tests, refused to accept it.The dispute consequently went to arbitration andthe question was decided in favor of the Union.Auferio then refused for severalweeks to accept the award, and did so only after a work stoppage was threatenedand the arbitrator pleaded with him to comply.On July 3, 1945, at 5 p. in. the Union, which was still in administratorship, helda meeting for the nomination of new officers. At 4 o'clock on that afternoon therespondent locked the plant gates and the foremen ordered the employees to ameeting in the plant where they were served champagne, coffee, and sandwiches,and addressed by Auferio. Employees who attempted to leave were preventedfrom doing so by the plant guards.In his address, Auferio first referred to the union meeting to be held thatafternoon, told the employees to be careful whom they selected as officers, andcautioned them not to let the Union dictate to them.He further said that theemployees need not attend the union meeting and that he would refuse to deductany fines imposed by the Union for non-attendance.40He then declared that theunion officers were "racketeers"; and intimated that unidentified persons con-nected with the Union had made attempts to extort money from him He again11Union members were subject to a fine for not attendingunion meetings. E. A. LABORATORIES,INC.677stated that union dues were excessive,said that the employees did not need aunion, and expressed his determination not to sign another contract at the ex-piration of the present one.When the Union protested this action,Carlson reprimanded Auferlo, whoresponded,in substance,that since it was his plant he would say what he pleasedin it.b.The resignation of Labor Relations Director CarlsonAt a meeting with a War Labor Board arbitrator over other issues on July 16,the Union again brought up the subject of Auferlo's interference. Carlson replied,in effect,that because of Auferio's attitude,he was unable to do anything.On July 18,2 days later,Carlson called in the union committee and announcedthat he was resigning his position, stating, in substance, that Auferio's continuedinterference would not permit him to carry on in the job.It is evident that this was the fact.Although not required to, Carlson onseveral occasions had consulted with Auferio with respect to matters at issue.As Carlson put it, he did this as a matter of courtesy,expecting that Auferiowould follow his disposition as a matter of course.Auferio, however, althoughwithout authority to interfere,overruled him.The vacation matter, relatedabove, is an example of this. The incident which provoked Carlson's resignationwas Auferio's refusal to reinstate a number of employees who had been dischargedin March 1945.(See Section C, 3, d,supra.)At Auferio's insistence,and over Carlson's protests,this matter went to arbi-tration, resulting in an award adverse to the respondent.Auferio then refusedover a period of several weeks to accept the award,but ultimately complied.c.Auferio resumes the handling of labor relations;the repudiation of theApril 5 agreementA grievance meeting was held about July 19, shortly after Carlson's resigna-tion.Auferio appeared at this meeting and announced that he was taking overthe handling of labor relations.International Representative Kalmanson pro-tested that this action was in violation of the April agreement.Auferio repliedthat Carlson was a "nice fellow" but "too weak"to handle the respondent'slabor relations.He further said that the April agreement was "all over now"and that he, "and no one else,"would henceforth handle the respondent's laborrelations.Following this meeting Auferio called Kalmanson into an adjoiningoffice where,in the presence of Barbieri and Stanco,two of the committeemen,he made the following statements,as related by Kalmanson :I went in there, and Mr. Auferio started to tell me that he didn't thinkthat an outside union, as he referred to us, I guess, belonged in this plant;that it was one big happy family that he had there and the union was con-tinuously taking advantage of his employees,and that the only reason thathe has the union in the plant at present was because he was forced to takethe union back by the War Labor Board and that he does not intend thatthe union remain in his plant, and that as soon as he has an opportunity,he will see to it that they won't be in his plant representing the people.Kalmanson then called the Union's counsel, related these events, and saidthat he thought it hopeless to continue to attempt to deal with Auferio.Hewas, however,persuaded to continue. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDd.The union elections; Auferio's attacks on the new unionofficersOn July 25, 1945, the union members elected officers, committeemen andstewards.Auferio immediately attacked the legality of the election,in sub-sequent meetings with the committee and on other occasions, saying that theofficers were incompetent.He further declared, both orally and in a letter tothe Union, that he would not recognize some of them. One of the committee,Aldorasi (who was discharged several weeks later) he characterizedas "a child."Barbieri, the union president (similarly discharged later), Auferio charged withhaving a criminal record and with having been committed to a mental hospital,both untrue assertions.When the election results were postedon the plantbulletin board, Auferio tore them down.e.The refusalsto negotiateprior to the strikeGermany surrendered unconditionally on May 7, 1945. The bargaining con-tract, by its terms, expired 90 days thereafter.On June 9, 1945, the Union, byletter to the respondent, requested the opening of negotiations for modificationand renewal of the existing contract.On June 13 Walzer, the respondent'sattorney, suggested that the Union submit its proposals, a suggestion which hereiterated at a meeting on July 8. In the meantime, on June 19, Carlson hadalso written the Union that negotiations would be arranged as soon as otherpending matters were disposed of.On July 19 the Union submitted its proposals and requested an extensionof the existing contract pending negotiationsCarlson left his position onJuly 18.During the grievance meeting about July 19, the union committee alsoasked for an extension pending negotiation.Auferio refused, assigning no reason.Thereafter, between that date and August 17 a number of meetings and con-versations were held between Walzer and Cammer, the union attorney, at whichthe question of extension and renewal were discussed. It is conceded that atthese meetings Walzer declined to negotiate with the Union either for a renewalor extension of the contract.The testimony is in conflict, however, as to reasonascribed by Walzer for his position.In sum, the conflict is whether Walzer at any time questioned the Union'smajority ; Cammer's testimony being, in substance, that he did not, but that hebased his declination entirely on Auferio's flat refusal to deal any further withthe Union.Walzer's testimony in substance, was that he told Cammer thatAuferio was questioning the union's majority status, and that he (Walzer)suggested a consent election ; that Cammer agreed to consider it, but did nothingabout it.It is unnecessary, for reasons to be related, to resolve this conflict.f.Other events between July 18 and August 25As has been indicated heretofore, at the grievance meeting of July 19 Auferiorefused,without explanation, to extend the existing agreement, which wasdue to expire August 7.At this meeting Auferio also presented the union com-mittee a draft containing changes in various plant rules.Theserevisions re-stricted union officials in the conduct of union business, abolishedminimumwage guarantees for piece workers, changed rules respectingabsenteeism, andpermitted the imposition of disciplinarymeasuresfor "disturbing and agitating."The committee refused tosign orapprove the draft on the ground that the E. A. LABORATORIES, INC.679proposals were in violation of the provisions of the contract.The respondentnevertheless enacted the changes, posted them on the bulletin board, and dis-tributed copies among the employees."Following a meeting on August 3, 1945, at which Walzer declined Cammer'srequest to negotiate a renewal contract or to extend the existing one for 30days, the Union dispatched telegrams to the U. S. Conciliation Service and theWar Labor Board, accusing the respondent of refusal to negotiate and provoca-tion to induce a strike, and requesting intervention.At around the same time Auferio told the Union's International Representative,Kalmanson, that he had no intention of dealing with the Union after the expira-tion date of the contract, a position which Auferio reiterated to Kalmansonafter the contract did expire.g.The meeting between Auferio and Kerrigan; Auferio's attempt to persuadethe International to withdraw from the plantOn August 5, Charles Kerrigan, Regional Director of the UAW-CIO, met withAuferio at the latter's request.Cammer and Walzer were also present.Auferioopened the discussion by praising Kerrigan.According to the testimony ofKerrigan and Cammer, he then asked Kerrigan to withdraw the localunion'scharter and to stop all union activity in the plant for a year or two so that Auferiocould eliminate the "gangsters and racketeers."He assured Kerrigan that ifany other union should attempt to organize the plant, or if, at the end of thattime the employees still insisted upon having a union, he would see that theywent back to the CIO. He further said, in substance, that the Union hadnothing to lose by accepting his proposal, because he was not going to bargainwith it in any event.He then asserted that a group of 6 or 7 InternationalRepresentatives were attempting to "shake him down."Kerrigan promised toput all the facilities of his organization at Auferio's disposal in order to appre-hend the individuals and root them out of the labor movement, and suggestedvarious methods of procedure to that end.At this point Auferio became evasive.He declined to identify any of the individuals but said that he would callKerrigan the next day.During the discussion Auferlo also said that he had expected to be able toutilize the arrests of the union officials in the previous year to eliminate theUnion from the plant, but he had, as he put it, "mistimed it"; the demandfor production (by the military authorities) had been too great and he hadconsequently been unable to do it."When, on several occasions following the above meeting, Cammer and Kerri-gan sought to secure Auferio's assistance in identifying and apprehending theunion representatives who were allegedly "shaking him down", Auferio wouldThe provision for abolition of the guaranteed minimum wage for piece workers wasnot only in violation of the contract,but of the wage and hour law as well. Edelman,the respondent's vice president,testified that the respondent threatened to pay less thanthe minimum in order to discourage slowdowns, but did not actually execute the threats.It is clear from the evidence,however,that on at least 4 occasions the respondent paidpiece work employees less than the minimum rate and that written grievances filed ontheir behalf were rejected by Superintendent Helius.42The finding in this paragraph is based on the testimony of Cammer,who was gen-erally corroborated by Kerrigan.Walzer testified that he "heard no such statement."Cammer's testimony on the point was positive and detailed.In view of Walzer's qualifieddenial it is likelythatCammer's recollection is correct.The remainder of the findingsas to the August 5 meeting are not disputed. 680DECISIONSOF NATIONALLABOR RELATIONS BOARDnot cooperate.Finally, on August 14, Walzer in a telephone conversation withCammer, told the latter that Auferio was "not interested in pursuing the matterany further."Nevertheless, during the course of the subsequent strike, Auferio issued aletter to the employees in which he asserted that his efforts to secure the coop-eration of the Inteinational Union in order to apprehend the alleged racketeershad met with no response.h.Auferio's attempt to induce the shop committee to abandon the Union andto form a company unionOn August 9, 4 days after the meeting with Kerrigan, Auferio met with theshop committee and reiterated the "shakedown" charges.Asked to identifythe individuals and offered the committee's cooperation in apprehending them,Auferio again refused.He further stated that he would not extend the con-tract, and said, in substance, that he would no longer deal with the Union.He indicated, however, that he would be willing to deal with and give a con-tract to a company union.He then offered the committeemen official positionsin such a union comparable to those they presently held, if they would abandonthe C. I. O.On August 13 Cammer and Walzer met with a U. S. Conciliator concerningthe dispute.On August 14 and 17 Cammer telephoned Walzer and held fur-ther conversations.On all 3 occasions Cammer sought to induce Walzer tonegotiate and Walzer declined to do so.During the last two conversationsCammer warned Walzer of the possibility of a strike ^ai.Auferio's attempt to induce the tool and die workers and the pivot girls toabandon the UnionThe tool and die workers (skilled craftsmen) and pivot girls (minor super-visors)were key workers in the plant.Both groups were represented by theUnion and covered by the bargaining contract.Faced with the possibility of astrike in which the respondent could not operate without them, or might evenlose them to other employers.Auferio sought to induce both groups to with-draw from the Union. Thus, late in August, he called Sorenson, tool and diedepartment union committeeman to his office. In the presence of Barbaro, thedepartment foreman, Auferio attacked the competence of the other union of-ficers, saying that Sorenson was the only one who had "any sense."He thensaid that he wanted no further dealings with the Union ; asked Sorenson to havethe tool and die employees withdraw from it; and stated that Sorenson couldform another union if he wished, but that Auferio preferred withdrawal.Shortly thereafter Auferio called a meeting of the pivot girls and foremen,characterized the Union as a racket, said that it was out of the plant, and as-serted his determination to keep it out.He then asked the employees to formtheir own separate company union.3.The 1945 strikeOn August 22, 1945, the Union held a meeting at which the membership au-thorized the filing of a strike notice under the War Labor Disputes Act.Two days later, on August 24 the respondent, as is hereinafter found, dis-criminatorily discharged the union president, Barbieri, its vice president, Stanco,and Aldorasi, a committeeman.93As is the case in the other discussions between Cammer and Walzer concerning recog-nition, the testimony is conflicting as to whether Walzer raised any question of majority. E.A.LABORATORIES, INC.681Three days after those discharges the employees held another meeting atwhich they voted to strike immediately because of the discharges and the re-fusal of the respondent to negotiate.On August 28th they struck.All the em-ployees joined in the strike.On the following day the respondent issued acircular to the employees in which it charged that the union officials had misledthe employees as to the cause of the strike; asserted that the real cause was therespondent's refusal to deal with the Union because unnamed International Repre-sentatives were attempting to extort money from Auferio ; said that the Inter-national Union would not cooperate in apprehending them ; and exhorted theemployees to return to work. The strike continued until mid-October whenitwas terminated unsuccessfully under circumstances described hereinafter.Several times during the course of the strike the Union without success soughtto induce the respondent to negotiate.4.Conclusions as to the above eventsa.The effect of the settlement agreement of April 5It seems evident from the foregoing facts that the respondent did not enterinto the settlement agreement with the Union in good faith,and with the intentto accept and deal with it as the bargaining representative of the employees.On the contrary the facts suggest that the respondent was driven by the forceof circumstances into making the color of peace with the Union-a peace whichit never intended to keep.Auferio's actions and his statements permit no otherconclusion.Thus, he told the shop committee at the first meeting after Carlson had resignedthat he had taken the Union back only because he had been forced to. Carlson'stestimony,to the effect that Auferio was dealing with the Union against his will,has already been alluded to.No sooner had the April 5 agreement been signedthan Auferio told Foreman Collelo to discriminate against the union stewards.Although he was obligated to leave all collective bargaining matters to Carlsonand not to interfere with the Union's internal affairs, the agreement was hardly2 weeks old before Auferio assembled the employees,falsely represented the basisof the settlement with respect to dues and initiation fees, and proffered hisunsolicited advice with respect to matters strictly the employees' affairOn his own initiative he changed the amount of the check-off payment.Whenreprimanded for this interference by the War Labor Board officials he againpromised to cease it, a promise promptly repudiated."The Union's complaints against this interferencewerefruitless.When Carlsonhad determined the merits of the vacation pay dispute Auferio overruled hisdeterminationWhen the arbitrator upheld the Union Auferio refused to com-ply.Similarlywhen Carlsonhad determined that the employees discharged inMarchshould be reinstated,Auferio again overruled him.When arbitration of94Throughout the period of the Union'spresence in the plant,Auferio's record ofbroken promises is quite impressive.Itwill be remembered that in 1943,Vice-PresidentEdelman had taken over the handling of labor relations upon the understanding thatAuferio would stand aside.That promise was soon repudiatedDuring the 1944 strikeAuferio had promised Judge Liebowitz to reinstate the employees,a promise he repudiatedon the following dayWalzer had stated for the respondent during the 1944 strike thatif the employees returned to work they would be free to choose whatever bargaining repre-sentative they wished,a commitment repudiated by Auferio in January 1945. Section C,0, b,supra. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisissue alsoresulted in a verdict adverse to the respondent, Auferio againrefused to comply."When the Union was nominating officers, Auferio locked the employees in theplant, vilified their leadership and promised not to deduct fines for non-attendanceif they did not attend the nomination meeting.This was not only a threat toviolate an obligation imposed on the respondent by the contract ; it was intendedto break downa union rule designed to insure full participationby all membersin the selection of their representatives.When Carlson, unableto acquiesce anylonger in Auferio's concept of labor relations, resigned, Auferio openly took overthe management of them andbluntly announced that the April5 agreement wasat an end.When the new union officers were certified he attacked them as in-competent and statedhis determination not to recognize them.Thereafter, heattempted to induce the International to abandonits organizationin the plant ;when that failed he sought to induce the shop committee to withdraw from theUnion,promisingthem comparable jobs in a company union ; when that failedhe attempted to get the key tool and die workers and the pivot girls to abandonthe Union and to set up a company union.These are scarcely the actions of an employer according to a bargaining repre-sentative the recognition to which it is entitled ; or intent on carrying out hisagreements, however personally distasteful. It seems apparent from his conductthat Auferio made the April settlement only because he was compelled to andthat he had no real intention of adhering to it.It is therefore found that the respondent did not enter into the settlementagreement of April 5, 1945, in good faith. Beyond that, however, it is found thatthe respondent violated the terms of the agreement in the substantial respectsheretofore recited and finally repudiated it altogether."The respondent contends that the April 5 agreement constitutes a bar to con-sideration of any events preceding it-other than such questions as werespecifically reserved by the agreement17Having failed, however, to carry outthe agreement itself, and having deprived the Union of the fruits of its bargain,the respondent can hardly claim that the making of the agreement absolved itfrom responsibility for its prior conduct'1e In any event, whatever the equities45As has been indicated,after some weeks of persuasion and after the threat of a workstoppage in the first instance, Auferio ultimately complied with both awards.46The respondent asserted that the Union also violated the April 5 agreement in thatOlerlo allegedly advised and interfered with the shop committee behind the scenes. Theagreement was that Olerio, like Auferio, was to refrain from participation in any mattershaving to do with collective bargaining relations between the parties. It was under-stood, however, that Olerio was to handle the remainder of thelocalUnion's affairs whileit remained in administration-that is, until officers were elected.The only evidencesuggesting that Olerio did not scrupulously adhere to the agreement is some testimonyand statements by Attanesi, who, as has heretofore been found, is completely unreliable.Attanesi's testimony was specifically denied by International Representative Kalmansonwho replaced Olerio in dealing with the respondent.Kalmanson's testimony is credited.No reliance can be placed on any assertion by Attanesi.47The respondent concedes that the settlement does not bar proceedings as to 23 indi-viduals-principally union officials-specifically named in the agreement.48As Union Attorney Cammer put it in his testimonyA. . . . The one thing that Walzer had emphasized during our negotiations ordiscussions was that he had this knight on a white horse, Mr Carlson, who was com-ing in and there was going to be a brand new deal, with J. M. (Auferio] out of thepicture.That's what we discussed when I was first introduced to Mr. Carlson.It is what he iterated and reiterated at every meeting we had. It was the one thinghe was fliving to us-Carlson-but we never got him.Q. Then it was your intention, when you executed that agreement of April 5, 1945, E. A. LABORATORIES, INC.683as between the respondent and the Union, insofaras the agreement purportedto compromise unfair labor practices, it invaded the function of theBoard, whoseauthority over such practices is exclusive. (Section 10 (a).)No agreement be-tween private parties can modify the Board's jurisdiction.To holdotherwisewould be to permit private persons to usurp governmental functions.In any event, in the instant case the Board specifically refused to approve theagreement or to permit the charges to be withdrawn. The respondent wasaware of this posture of the facts when it concluded the agreement. The Board'sconsistent policy has been that agreements compromising unfair labor practices,even where approved by the Board, are predicated upon the cessation of thepractices, and that continuance of them is a repudiation of the agreement. See,for example,Wallace Corporation v. N. L. R. B.,323 U. S 248, N. L. R. B 138.It is therefore found that the April 5 agreement is not a bar to the consider-ation of the unfair labor practices which preceded it.b. Asto the refusal to bargainIt is conceded that the respondent refused to negotiate with the Union.There is dispute, heretofore recounted, as to whether, as Cammer asserted, therespondent also conceded that the Union represented a majority, or whether,asWalzer testified, he offered to bargain if the Union would establish its ma-jority in an electionThis conflict it is necessary to determine. Even ifWalzer's testimony be accepted, and Cammer's rejected, there is still issue as towhether the refusal was based on a good faith doubt as to the Union's majority.That the Union in fact represented a majority does not seem open to seriousquestion.Itundisputedly retained the adherence of the employees duringthe strike of 1944, despite Auferio's attempts to get them to abandon it.Whenthe last union members returned to work in April 1945 the Union's positionwas considerably strengthened.During June, July and August 1945, whenthere were approximately 275 employees in the appropriate unit, 235 of thesewere paying dues to the Union on the basis of the union shop check-off clauseof the contract.There is no evidence of any disaffection or of desire on thepart of any employee to change his designation. On the contrary, all the em-ployees within the unit joined in the strike. It is therefore found that at alltimes material herein the Union represented a majority of the respondent's em-ployees in the appropriate bargaining unit heretofore found, and was their dulydesignated collective bargaining representative.Nevertheless, since the time was appropriate for a change of representativeshad the employees desired it, a refusal to bargain based on the respondent'sgood faith doubt as to the Union's majority would constitute a complete defense.A good faith doubt, however, must be based on something more than a meredesire to put a union to a contest of strength in the hope that it may somehowlose.Where the Union is admittedly the choice of the employees before thequestion is raised, there must be some evidence of disaffection brought to theemployer's attention before an asserted doubt can be characterized asbona fide.Elections are held to settle questions concerning representation-to resolve realdoubts, not feigned ones.Here there is no evidence of any such question, saveto give up the claims for back pay for all employees except the 23 named upon the-conditions that you have heretofore stated?A. It was our intention, when we signed that agreement, to buy peace ; that is, tobuy the end of Mr. Auferio'swarfare against the union.For that we were willingto pay a price[the waiver of claims for back pay as to some of the employees dis-criminated against].We never got what we paid for. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDa statementby Auferio to Carlson, referred to hereinafter, and testimony byWalzer to the effect that Auferio had informed him that several employees hadreported that they no longer wanted the Union to represent them. Auferio, how-ever, did not testify.His statement to Walzer cannot therefore be accepted toestablish the fact.On the other hand, there is abundant evidence that the refusal tobargain wasnot made ingood faith.The whole course of Auferio's conduct reveals that, asCarlson testified and his statements to the shop committee on July 19 attest, hedealt with the Union, after the April settlement, against his will; and did notwant it in the shop, as Walzer told Cammer in one of their meetings. The extentof this animosity may be gauged from Auferio's instruction to Colelloto assignthe stewards disagreeable work ; his interference in the Union's internal affairsin violation of his specific agreement not to do so ; his vilification of its leadership ;his exhortations to the employees to abandon the Union ; and his refusal torecognizeelected representatives whom he did not approve.Auferio's refusal to negotiate was based, not on doubtsas to the Union'srepresentative status, but on his unqualified determination not to deal with itunder any circumstances. Thus, at the July 3 meeting he expressedhis resolu-tion, subsequently twice reiterated to Kalmanson, not to sign another contractwith the Union, and again reiterated it at the August9 meeting at which hestated that he would deal with a company union but not with the C. I. O.Other indications are his assertion at the July 19 meeting that he did notintend to permit the Union to remain in the plant, and his declaration to UAWRegional Director Kerrigan on August 5 to the effect that theInternationalmight as wellaccept his proposal that it withdraw from the plantsince he wasnot going to deal with it any longer anyway. Thatthe suggestion that hedoubted the Union's majority was an afterthought is indicated by the fact thatthe question of an election, if raised at all, was apparently not raised untilabout a month after the initial request for negotiations,and, sometimein July.In the meantime, \'Walzer had twice told the Union to submit counterproposalsand Carlson had stated that negotiations would be arranged. In addition, onall the occasions on which Auferio stated his determination not to deal furtherwith the Union he indicated no doubts as to the Union's representative status.When the respondent issued its communication to the employees of August 28,it raised no question of majority, but simply stated that the reason for thestrikewas that Auferlo refused to negotiate with the Union because certainunnamedrepresentatives had attempted to extort money from him.If any further indication were needed that doubts as to majority were notfactors in the respondent's refusal to deal with the Union it is to be found in thetestimony of Labor Relations Director Carlson.Carlson testified that he hadno doubt that the Union was the majority representative, and that if therehad been any disaffection he would have been aware of it.When Auferio toldhim, presumably shortly prior to Carlson's resignation, that he would not nego-tiate because the Union was not a majority representative, the assertion came asa complete surprise to him.He pointed out to Auferio that there was no ques-tion as to the fact and urged him to begin negotiations. Auferio merely repliedthat he had information to the contrary, without indicating what it was.It seems apparent from the above recital, and it is found, that the respondentat no time entertained any honest doubt as to the Union's representative statusand that the question, if raised at all, wasraised asan afterthought and a pre-text to give some color of legality to the refusal to negotiate.The refusals tobargainduring the course of the strike, along with other unfair labor practices E. A. LABORATORIES, INC.685occurring during the strike, found hereinafter, also prolonged the strike. Itis therefore found that the respondent refused to bargain with the Union asthe duly designated representative of its employees, prolonged the strike, andthereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.5.Events during the strikea.The meeting with the tool and die employees; abandonment of the strikeDespite Auferio's appeal to the employees in the August 28 letter to return towork, they remained on strike through the month of September. Late in thatmonth the respondent, faced with the prospect of losing the tool and die workersto other employers, attempted to induce them to return. It sent telegrams tothose employees stating that the dispute had been settled and that they shouldreturn to work at a stated time.When the men appeared they were addressedby Hutchison, the chief engineer.Hutchison asked them to come back, assert-ing that since they were skilled craftsmen they had nothing in common with theother employees.Sorenson, union committeeman for the tool and die workers,replied that they wanted to be represented, and said that they were tired ofwaiting, and that unless the dispute was settled the tool and die workers weregoing to seek other employment.He then asked if the respondent was willingto put everyone back to work.Hutchison replied that he would have to takeup that question with Auferio, and the meeting ended.Several weeks later, in response to another telegram, the tool and die workersagain assembled at the plant. Sorenson was not invited but nevertheless ap-peared at the meeting. Superintendent Helius spoke for the respondent andurged the men to return to work. Sorenson stated that they would return if allthe strikers were taken back.This Helius refused, saying that some of theemployees were "crooks" and "racketeers" who had attempted to extort moneyfrom the respondent, and that the respondent would not recognize the Union.When Sorenson asked their identity, promising to get rid of such individuals,Helius would not reveal it.Helius further declared that he would not take backany of the employees so long as they were represented by the C. I. O. The tooland die workers refused to return under such conditions.49Sometime after the ahoie meeting the respondent called the tool and dieworkers, Sorenson excluded, to a third meeting, this time a dinner meeting atthe St. George Hotel in Brooklyn. Auferio was present at this meeting. Thereis no evidence as to what occurred, but it is to be inferred that the men wereagain urged to return to work. Shortly after that dinner the tool and dieworkers abandoned the strike and returned to work.The loss of the tool anddiemen broke the strike.About October 12 at a union meeting the Unionvoted to abandon the strike and advised the employees to seek reinstatement.b.The refusalsto reinstateDuring the course of the strike Auferio and Helius had warned a number ofthe striking employees that they would regret having picketed; Auferio furtherstating that he would cease hiring employees of Italian extraction and replace49The above findings are based on the testimony of Sorenson and employee Gibbons.There was some variation in their testimony as to whether some of the above statementswere made at the first meeting or the second.Their testimony is in agreement, however,as tothe substance of the statements, and is not denied. 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem with Negroes.Helius also told a group of pickets that the entire staffwas being replaced and that the pickets were "out ... completely."Neverthe-less following the abandonment of the strike many of the union members appliedfor reinstatement.Some were reinstated.Many others, however, includingthe most active union members, picketers, and officials, were refused reinstate-ment when they applied.Lists were maintained by Helius and the timekeeper as to the individualswho were acceptable.At the time of these applications the respondent was inneed of and was soliciting and hiring new employees. Some of the rejectedapplicants were frankly told that they were not wanted because they had notbeen loyal to the respondent ; others were variously refused with statementsthat they had picketed ; were "union men" ; or were not wanted in the plant.Others were told that the respondent did not want any more "strong arm men,"or to "forget about" their jobs ; or that the respondent wanted a "happy family"and not "trouble makers"; or that orders that had been issued not to rehirethem.Many were refused reinstatement despite repeated application.Somewere simply told that they could not be used ; or that there was no work or thatnothing was open for them, although foremen assured them that there werejobs available for them.Others were advised that the respondent would letthem know, but it did not.On occasion, when active union members and relatively inactive ones appliedtogether, the latter were immediately accepted and the former rejected.No explanation was offered by the respondent as to the reasons for any ofthese rejections of qualified employees at a time when the respondent was hiringnew and inexperienced workers.Those who were refused reinstatement reported their experience to the unionofficials and strikers at the Union office and at union meetings. In addition, dur-ing the strike the respondent sent telegrams to a group of employees informingthem that unless they returned to work by October 10 they would be consideredas having resigned.Consequently a number of strikers and union officials didnot apply for reinstatement under the belief that it would be futile to do so.That this conclusion was not unreasonable is evident from the fact that, sofar as the evidence discloses, not a single union officer was reinstated.Everyofficer who applied for reinstatement was refused.Of the 70 persons alleged inthe complaint to have been discriminatorily denied reinstatement after the 1945strike, some 35, among them the most active union adherents, were denied re-instatement upon application under the various circumstances given above.Ofthe remainder, some testified that they did not apply because they thought itfutile; the rest, including many active union adherents and pickets were notreinstated but did not testify.There is no explanation for the failure of thelatter group to seek reinstatement.c.Conclusions as to the refusals to reinstateThe strike resulted from the respondent's unfair labor practices.The strikerswere therefore entitled upon request to be reinstated to their former jobs eventhough their places had in the meantime been filled by new employees.50 No ex-° As the Board has observed on prior occasions;"A refusal...to reinstate anystriker[is] illegal if prompted either by the fact that he had been on strike or had beenan active leader of the strike, or [if an unfair labor practice striker] by the fact thathis job had been filled by a new employee hired after the strike began."Berkshire Snit-tiny Mills,46 N. L.R. B. 955. E. A. LABORATORIES, INC.687planationwas offered by the respondent, however, for therefusal to reinstatethose who did apply ; there is no evidence that their jobs were unavailable otherthan what some were told, which has been related above.Therefore, even had thestrike been wholly economic in origin, those who applied were entitled to rein-statement. It is evident from the respondent's whole course of conduct towardthe Union, as well as from its failure to proffer any explanation for the refusalsto restore the applicants, that they were refused reinstatement because of theirunion and concerted activities, and it is so found.As to the remainder, however, since no application was made,' it cannot besaid that they were refused reinstatement,unless, asthe Board contends, Helius'statements at the second tool and die meeting constituteda massrefusal to re-instate.It will be recalled that at that meeting Sorenson asked if the respondentwould reinstate all the strikers ; that Helius refused to do so ; and that he furthersaid that he would not take back any of the employees so long as they were rep-resented by the C. I. C.However this language be construed, it constituted anunfair labor practice ; at the least it was a threat to refuse to reinstate employeesif they insisted upon exercising their statutory rights. In addition, it unlawfullyimposedas a condition of reinstatement that the employees submit themselves tofurther unfair labor practices in addition to those which had caused them to goon strike.Finally it constituted effective notice to all theemployeesthat therespondent, although obligated by the Act to do so, would not restore them totheir jobs on the terms and conditions existent at the time they went on strike.As has been indicated heretofore, to permit such action during the course of astrike, tends to spread, rather than to restrict, the issues in dispute, and makesmoredifficult the problems of resolving the differences. It might be argued,as appears to be the position of counsel for the Board, that the anticipatory re-fusal to reinstate, enunciated to the tool and die workers, was tantamount toa discharge of all the employees, and in any event, relieved the employees of anyobligation to request reinstatement.As I understand the Board's decisions.however, absent a request for reinstatement, anticipatory refusals to reinstate,or even threats to discharge, strikers, while unfair labor practices, do not relievethe employees of the obligation to request reinstatement unless the circumstancesindicate that the employer's actions constitute an actual discharge.Home Ben-eficial Life Insurance Co.,69 N. I. R. B. 32.Rockwood Stove Works,63 N. L. R. B.1297.Sorenson's question to Helius as to whether all strikers would be reinstated ifthe tool and diemen cameback, I do not construe as a request for reinstatementof the strikers other than the tool and diemen.So far as appearsthe Unionwas still onstrike, and there is no evidence from which it can be inferred thatall the employees would have returned had Helius' answer been in the affirmative.It is apparent from the discussionat that meeting, however, that the tool anddie employees were prepared to return to work immediately if the respondentwould reinstate all the strikers, and Sorenson's statementsare to be construedas a requeston the part of the former to return to work upon such a condition.The refusal of the respondent to accede to that request therefore constituted adenial of reinstatement to the tool and die employees.Draper Corp.,supra,Rockwood Stove Works,supra.=There is no explanation for the failure of the Union to make a blanket request f)rreinstatement when it abandoned the strike. 688DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel for the Board contends,in the Board's brief,that the imposition ofthe illegal condition that the employees would not be reinstated with the Unionas their bargaining agent was tantamount to an absolute refusal to reinstate.But that action,while an unfair labor practice,was nevertheless the very con-duct which precipitated the strike.Additionally the Board contends that therespondent's conduct made it clear that it would have rejected anyone identifiedprominently in strike activity and that the strikers were therefore not requiredto make a futile and useless gesture.The difficulty,however, is that some activepicketers were reinstated on application,for reasons known only to the respond-ent.It cannot therefore be said that all applications would have been futile.It is therefore found that(1)Helius' statements to the tool and die workers at the second meeting con-stituted threats of discrimination against all the strikers,and discriminatoryrefusals to reinstate the tool and die workers.(2)The respondent's solicitation of the tool and die employees to return towork without the other employees constituted an unfair labor practice.I.Spie-wark & Sons,71 N. L. R. B. 770.(3)The respondent'srefusal to reinstate the employees who individuallyapplied for reinstatement,being those named in Appendix A, attached hereto,Group II,was discriminatory.(4)As to theremainder of the employees named in the complaint,whom therespondent is alleged to have refused to reinstate after the 1945 strike, beingthose named in Appendix A, Group III,the respondent did not refuse to reinstatethem.(5)By the above described refusals to reinstate,the respondent discriminatedin the hire and tenure and terms and conditions of employment of its employeesand discouraged membership in the Union, and by this action and by its threatsof discrimination,and by the solicitation to employees to abandon the strike,interfered with, restrained,and coerced its employees in the exercise of theirrights guaranteed in Section 7 of the Act.6. Interference,restraint and coercionIt is further found that the following conduct of the respondent also interferedwith,restrained and coerced the employees in the exercise of the rights guar-anteed in Section 7 of the Act:Auferio's instructions to give unpleasant workassignments to union stewards;his statements that he would no longer deal withor tolerate the Union in the plant;his interference in the Union's internal affairs ;compelling employees against their will to attend the July 3 meeting in the plant ;vilifying the Union and its officers;refusing to recognize union officers afterelected ; attempting to induce employees to withdraw from the Union and to forma company union ; unilaterally revising the guaranteed minimum wage providedin the contract,unilaterally changing the dues deduction provided by the con-tract ; Auferio's refusal to abide by the terms of the April 5 agreement;and thethreats of reprisals against pickets ; all of which contributed to cause the strikeor to prolong it.7.The applicability of the War Labor Disputes ActThe respondent urges that by striking before 30 days had elapsed from thedate of its filing of a strike notice the Union violated Section 8 of the WarLabor DisputesAct, Act ofJune 25, 1943,57 Stat. 163, 50 U.S. C. 1501 et seq., E.A.LABORATORIES, INC.689and that the employees consequently forfeited their rights to reinstatementunder the National Labor Relations Act.The strike notice required by the War Labor Disputes Act was filed by theUnion on August 27, and on the following day the employees went on strike.Violations of Section 8 of the War Labor Disputes Act do not, however, resultin forfeiture of rights provided by the National Labor Relations Act.RepublicSteel Corp.,62 N. L. R. B 1008;Union City BodyCo., 69 N. L. R. B. 172;Kala-mazooStationeryCo., 66 N. L. R. B. 930, 160 F. (2d) 465 (C. C. A. 6).G. Discharges1.The discriminatory dischargesa.Bria,Scaccio,Tartanella, Barbierti, Stanco, and AldorasiLabor Relations Director Carlson resigned on July 18, 1945, and Auferio im-mediately took over the handling of labor relations.Between July 10 andAugust 24, a few days prior to the strike, the respondent discharged, amongothers, the above named six employees, all active union adherents, and thelatter three among its principal officers, including the president and vicepresident.Terry BriaandFrank Seacciowere discharged on July 19.Briawas a mili-tant union member, had picketed in the 1944 strike, been refused reinstatement,and been returned to work but not to her old job after the April 5, 1945, agree-ment.When Bria was reinstated Assistant Foreman Foti told her that he wantedno trouble from her; that things were not like they were before; and that ifshe "had any thing to say" to come to him and lie would "fix it up." On behalfof the other girls Bria made several complaints to her foreman, Mascia, con-cerning piece rates and working conditions.She was then nominated for theoffice of union steward, at which time Mascia, asserting that she was a "trouble-maker," declared that he would not have her as a steward in his department.Mascia's sole desire was to be rid of Bria as a steward. Although he testifiedthat her work, good as to quality, was below standard in quantity, he wouldhave retained her but for his opposition to having her as a union steward.Bria was then transferred to another department, that of Foreman Ocuto "While there she was appointed by the employees as their spokesman in a disputeover bonus rates, following which she was again transferred, under protest.Attempts by the Union to secure her return to her old department were unsuc-cessful, Helius responding that there were no openings and that the foreman didnot want her back. At the time, however, a new employee was working onBria's old job.On July 19, at the end of the day, Bria was given her pay by Ocuto who toldthat he had orders to suspend her, but disclaiming any knowledge as to thereason.When the union steward requested an explanation Helius replied thatshe was a "trouble maker."Although in its brief the respondent suggests a number of reasons why Briamight have been discharged, it offered no explanation as to why she wasseparated.The only persuasive inference to be drawn is that Bria's dischargewas motivated by her militance and her concerted and union activity, relatedabove.It is so found.1'Ocuto's anti-union activity during the 1944 strike and his part in the formation of thecompany-sponsored Association have been referred to heretofore. 690DECISIONSOF NATIONALLABOR RELATIONS BOARDScaccio,another employee prominent in union activitywas, like Bria, dis-charged by Foreman Ocuto at the end of the day on July 19.When Scaccio askedfor anexplanation Ocuto answered "go to the Union and they will tell you."The discharge was effected without notice to the Union, although such notifi-cation was required by the bargaining contract.The respondent offered noevidence in explanation for Scaccio's discharge. There wereno complaints abouthis work.Scaccio was one of those refused reinstatement by Helius after the 1944 strikebecause of his picketing activities.He was restored to work by the April 5agreement.Nevertheless he was puton a newjob at a lower rate of pay, overprotests, despite the fact that employees junior in senioritywere on his oldjob.Repeated requestsfor transfer because ofhis inability to earn wages com-parable to his former scale were rejected.Scaccio'sdischarge, likeBria's, coincidedwith Auferio's resumption of au-thority over labor relations.The discharge was in violation of the contract andthe respondent's correlative duty to notify the Union.The timing, the unila-teral character of the respondent's action, the arbitrary refusal to give anyexplanation, Ocuto's suggestion that Scaccio go to the Union for an explanation,when combined with the failure of the respondent to come forward with anyreason for the discharge at the hearing, and the respondent's prior discrimina-tions against Scaccio, and the satisfactory character of his work, impel the con-clusion that lie was discharged because of his union activity and in pursuance ofAuferio's renewed offensive against the Union. It is so found.Anthony Tartamella.As has been found heretofore, in July 1945 Auferioattacked the competency of the newly elected union officials, referring to Com-mitteeman Aldorasi, among others, as a "child." (Aldorasi'slater discharge issubsequently discussed.)The respondent thereupon ordered Aldorasi toundergoa physical examination by its physician and, upon his refusal, suspended him.This suspension resulted in a short-lived "wildcat" stoppage by the employeesin Tartamella's department, in which Tartamella participated.The stoppagewas terminated the same afternoon upon the intervention of the Union, andwith the agreement that all employees would be reinstated, and that Aldorasiwould submit to a physical examination by his own doctor. Two days thereafter,on July 27, Tartamella was discharged by Assistant Plant Superintendent Stangowithout explanation.Helius and Auferio later told UnionPresident Barbierithat the reason was that Tartamella had provoked the walk-out; Auferio statingthat he "had to makean example of someone," and therefore "picked on Tarta-mella."There were no complaints about his work. No explanation was advancedat the hearing for the discharge. It is apparent from the remarks ofHelius andAuferio that the separation was motivated by Tartamella's concerted activityin the work stoppage and that he alone was singled out in order to discourageconcerted action by other employees.The discharge was furthermore in viola-tion of the specific agreement with the Union not to inflict reprisals. It is foundthat Tartamella's discharge was discriminatory.Carey SaltCo., 70 N. L. R. B. 92.Pat Barbieri, Joseph Stanco, and Americo AldorasiThese threeemployees were, respectively,president,vice president,and com-mitteeinan of the Union. On August 22 the union members had voted to file astrike notice under the War Labor Disputes Act.On the followingday Superin-tendent Helius called Barbieri to his office and charged him with attemptingto provoke a strike.All three were discharged on August 24 assertedly for the E. A. LABORATORIES, INC.691Same reason : absenteeism.The undisputed evidence is that Barbieri andStanco had never been absent from the plant without permission.Aldorasi,absent for 4 days because of an injury, reported his absence by telephone, butupon his return was nevertheless informed that he was discharged for absenceswithout notification.The respondent offered no explanation for these discharges, although counselsuggested a number of reasons. Grounds no doubt existed upon which Aldorasi'sdischarge could have been effected non-discriminatorily."But it is plain fromthe respondent's course of conduct that Auferio was determined to eliminate theUnion and its leadership from the plant. It is equally apparent that had theunion officials acquiesced to Auferio's proposal on August 9 that they abandonthe C. I. O. and form a company union, with themselves as officers, the respondentwould have found no dissatisfaction in their services.But, though ground may have existed for all of the discharges,there is noevidence that it was acted upon, and to find so would be pure speculation. Onthe other hand, the factors indicating that the discharges were discriminatoryare so overwhelming that no reasonable inference can be drawn other than thatabsenteeism was a mere pretext for the separations, and that Barbieri, Stanco,and Aldorasi were discharged because of their leadership in the Union andbecause of their refusal to cooperate with Auferio in eliminating the Union fromthe plant. It is so found.b.l-aryLaManiza,financial secretary of the Union during the 1944 strike,although recalled in April 1945 pursuant to the April 5 agreement, did notaccept the offer of reinstatement at that time for the reason that she wasemployed elsewhere.Toward the end of May 1945, however, LaManna appliedat the respondent's plant for employment. She filled out an application blank,her application was apparently approved, and Labor Relations Director Carlsontold her that he would notify her as to when she should report for work. Duringthe following week LaManna received a notice from the respondent instructingher to report for work. She thereupon gave up her other job and presentedherself at the plant on the appointed day.As she sat in the reception roomawaiting assignment Auferio passed by, spoke to her, and learned that she wasreturning to work.Mascia, her former foreman, who also came along while shewas waiting, spoke to her, stated that he would like her to work for him andwould try to arrange to have her assigned to his department.However, aftershe had waited in hour and a half the receptionist told LaMantia that Carlsonhad telephoned and had said that there was no opening for her and that shecould not be usedLaManna then insisted on seeing Aufeiio.He told her thatthere was no opening for her, and that she was "no longer a union member"because she had been released.While LaManna had been waiting in the receptionroom, new employees were being hired.It appears from the foregoing recital that LaManna had already been hiredand was discharged before being put to work. The respondent, while it deniesdischarging her, offered no evidence in explanation of the refusal to put her towork.The persuasive inference is that Auferio, who, as has been related hereto-fore, had previously unsuccessfully solicited her to abandon the Union (seepage 7supra)upon learning that she was being rehired, countermanded Carl-son's action.The evidence refutes the assertion of Auferio that there was no31Thus, for example, plant rules required that notices of absences be in writing. Theserules ate more particularly discussed in connection with Granieri's discharge,infra.517319-49-vol 80--45 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for her.The only reasonable conclusion that can be drawn is that she wasrefused assignment because of her union activity.It is so found 64c.Yola Granieri wasalso one of the 1944 strikers not reinstated until after theApril 5, 1945,agreement.Just prior to July 19, 1945, Granieri became ill and was consequently absentfrom work for 3 days. Granieri testified that she reported her illness by tele-phone to a person in the plant office, whom she could not identify,but who assuredher that it would be alright. In addition, she notified her steward, Russo.Aplant rule enacted on May 16, 1945, required notices in writing to the personneldepartment of absences for 3 or more days, under penalty of loss of seniority.That Granieri actually called the plant is indicated by the fact (undisputed)that on the second day of her absence her foreman, Ocuto, approached Russoand asked why she did not send him a letter. Russo said that Granieri couldnot be in for another 2 days, but that if it was necessary, he would have hergive written notice.After some discussion Ocuto told Russo that under the cir-cumstances verbal notice would be sufficient and a letter was unnecessary.On the following day, however, when Granieri reported for work, Ocuto dis-charged her for the stated reason that she had failed to give written notice ofher absence.When Russo protested that this action was contrary to Ocuto'sassurances, Ocuto admitted it but stated that he had orders to discharge her.The respondent offered no evidence in explanation of Granieri's discharge.Carlson apparently did not make the decision to discharge her, since he did nottestifywith respect to her separation.Consequently the decision was eithermade by Ocuto, or by one of Ocuto's superiors. In either event, Carlson wasapparently bypassed, in violation of the April agreement.Whatever the technical regularity of Granieri's discharge the repudiationof Acuto's assurances was at best highly arbitrary.By assuring Russo thatwritten notice was unnecessary, Granieri was deprived of the opportunity tocomply with the requirement. The discharge occurred at the time Auferiowas beginning to assert veto power over Carlson's area of authority-one ofthe conditions which led to Carlson's resignation-and while the respondent,intent on driving the Union from the plant at the expiration of the contract, wasrefusing to bargain with it.Finally, both the bargaining contract and theplant rule requiring written notices provided that the penalty for unnoticedabsences of 3 days was loss of seniority-not discharge 55In view of the respondent's apparent animosity to the most active 1941strikers, the arbitrary circumstances of her discharge, and the respondent'sgeneral animosity to the Union, it is found that Granieri was discharged becauseof her union affiliation and activity.64Whether LaManna was hired and discharged,or simply refused employment, theresult is the same.Refusal to employ because of union affiliation and activity is equallyas discriminatory as a discharge for the same reason.Phelps Dodge Corp.,313 U S 177.66While the respondent contended,and there is some testimony by International Repre-sentative Newman in support of this contention,that loss of seniority deprived an em-ployee of status and hence made him amenable to discharge,this construction seemsstrained.If the contract was intended to permit discharge for the offense it wouldhave been much simpler to state so-rather than to adopt the roundabout and circuitous,method which the respondent suggests.In any event,whatever the proper construction,the only persons discharged in asserted enforcement of the requirement for written noticeappear to be Granieri and Aldorasi. E. A. LABORATORIES, INC.d.General conclusions693It is found that by discharging Bria, Scaccio, Tartamella, Barbieri, Stanco,Aldorasi, LaMantia, and Granieri,66 for their union membership and union orconcerted activity, the respondent discriminated in regard to their hire and tenureand terms and conditions of employment, discouraged membership in the Union,and interfered with, restrained and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.The alleged discriminatory dischargesa.Marie Traynor.The complaint alleges that Traynor, a 1944 striker, wasdischarged on October 26, 1944.There is no evidence, however, that she wasdischarged.Traynor's denied testimony is that in December 1944 she appliedfor reinstatement to Assistant Superintendent Stango, who told her that hewould let her know.During most of the period thereafter, however, she did notdesire to work because her husband had secured more remunerative employ-ment.For some reason which is not explained she was not recalled in April1945.It is doubtful that the failure to reinstate Traynor in December 1944, ifit occurred, or the failure to recall her thereafter, was discriminatory.She wasa probationary employee and her union activity was confined to picketing twicea week over a period of 3 weeks. The failure to recall her in April 1945 wasapparently an oversight and seems to havegoneunnoticed both by the Unionand Traynor herself.There being no persuasive basis for inferring an intentto discriminate against Traynor, it will be recommended that as to her thecomplaint be dismissed.b.Frank Pravata,an active picketer in the 1944 strike, and up to 1943a union official, was reinstated in April 1945 to his old job, which was a piecerate operation.After about a month, however, he began to earn less than hehad formerly.Pravata attributed this decrease in earnings to faulty materialsand to the fact that he was assigned to more small jobs than he had had there-tofore.When he complained of being given too many of these jobs his foremantold him that someone had to do them. Finally, after further complaints toAssistant Superintendent Stango and threats to quit, Pravata resigned hisposition.The Board's contention is that conditions were made so difficult for Pravata,because of his prominent union activity, that he was compelled to quit. Pravata'sunion activities had been noticed by Auferio."However, during the early partof 1945, with war contracts being terminated, operations in the plant were ina state of some transition.The condition of which Pravata complained extendedover a period of only 2 weeks, hardly sufficient time to negative the possibilitythat the situation was unique and transitory, or that other employees were notexperiencing similar difficulties.Moreover, there is no basis for imputing re-sponsibility to the respondent for defective materials. It is therefore found thatthe evidence does not warrant a finding that Pravata was discriminatorilyassigned less remunerative work. It will be recommended that as to him thecomplaintbe dismissed.68ConstitutingGroup I,in Appendix A, hereto attached.67Thus, during the 1944strike he had refused Auferlo's request that he assemblestrikersin thewarehouse without the knowledge of the Union so that Auferlo couldaddressthem.In addition,at the meeting in the Union hall In December1944,Auferiohad pointed out Pravataas one of the men he did not want back. 694DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several states and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the respondent has engaged in unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.1.Offers of reinstatement and reimbursement for lost wagesIt has been found that the respondent discriminated in regard to the hire andtenure and terms of conditions of employment of the employees named in Appen-dix A, Groups I, II, and IV, thereby discouraging membership in the Union.It will therefore be recommended that as to the employees discriminatedagainstin the 1£44 strike, Group IV, the respondent make them whole for any loss ofwages from October 25, 1944, to the date of their reinstatement, less their netearnings during that periods"There being doubt as to the exact (late on whichmany employees in this group were reinstated or offered reinstatement, theactual date can b. ascertained in compliance proceedings if the parties are unableto reach agreement.With respect to the employees named in Group I (individual discharges in1945) and Group II (those discriminatorily refused reinstatement after the1945 strike) it will be recommended that the respondent offer them immediate andfull reinstatement to their former or substantially equivalent positions(ChaseNationalBank,65 N. L. R. B. 827), without prejudice to their seniority orother rights and privileges, dismissing if necessary any employees who havebeen hired since August 28, 1945, and make said employees whole for any lossof wages suffered by reason of the disciiinination against them, by payment toeach of them of a sum of money equal to the amount he would have earned aswages from the date of the discrimination against him to the date of therespondent's offer of reinstatement, less his net earnings during said period.(Crossett LumberCo., 8 N. L. R. B. 440.)There remains for disposition the cases of the employees named in Group IIIof Appendix A : those who did not individually seek reinstatement after the1945 strike.As has been indicated heretofore, some of these persons refrainedfrom applying because they concluded that such action would be futile in viewof the rejection of many persons prominent in the Union or active in the strike ;a not unreasonable conclusion under the circumstances.As to others in thisgroup theie is no explanation for their failure to seek reinstatement.TheseasThe respondentcontends that it was unable toprovide employment for all the strikersduring the last quarterof 1944 because of cutbacksin production.This appears to havebeen the factThe remedy recommendedherein allows for such a contingency.The exactamount dueany employee-if any-can be ascertained in compliance proceedings. It isalso recommendedthat the Board reserve the right to modify the back payand reinstate-ment provisiousif necessaryby reason of any futurechange inconditions,or if necessaryto define orclarify their application to any set of circumstancesnot now apparentAllis-ChalmersMfg.Co., 70 N. L. R. B. 348,and casesthere cited. E. A. LABORATORIES, INC.695latter, however, may also have been convinced of the uselessness of application.Yet they may be desirous of returning to the plant if their fellow strikers arereinstated.The respondent's prior actions make it likely that, if they applyin the future, they will be rejected.Consequently, it will be recommended as toall the persons in Group III, that if they request reinstatement within 7 daysafter service of this Intermediate Report, the respondent offer them such re-instatement in the same manner as provided above for those named in Groups Iand If. Such employees shall be made whole, however, only for such loss ofwages as may accrue by reason of a refusal by the respondent to reinstate themwithin 7 days after application. If no application is made within the saidperiod the respondent shall be under no further obligation to offer them rein-statement.It is found that such a remedy will effectuate the policies of theAct and is necessary for the adequate correction of the effects of the respondent'sunfair labor practices.Matter of Helena Rubenstein, Inc.,42 N. L. R. B. 898,919;Matter of Anneriean Bread Company,44 N. L. R. B. 970.2.Disestablishment of the AssociationIt has also been found that the respondent dominated and interfered in theformation and administration of the Association and contributed support to it.As has been indicated, the Association did not function after its organization. Itwas, however, organized ; it had officers and literature, solicitedmembers andheld at leastone meeting.Itwas established, sought memberships,and pur-ported to be a going concern. It has never been disestablished or formally goneout of existence.Because of the respondent's domination, interferenceand sup-port, the Associationis incapableof serving the respondent's employees as anindependent bargaining agency.Although presently dormant, it, or asuccessorto it, may be revived as an instrument to thwart self-organization among therespondent's employees.Consequently until it has been effectivelydisestablishedit constitutes a potential obstacle to the full exercise of rightsguaranteed underthe Act. It will therefore be recommended that the respondent completely dis-establish and refrain from extending any recognition to the Association asa bargainingrespresentative for any of its employees.3.CollectivebargainingSince it has been found that the respondent has refused to bargain collectivelywith the Union, it will be recommended that the respondent, upon request bar-gain collectively with it.The respondent urges in its brief that an order to bargain should be withheldbecause the unit has increased substantially in size since the time of the strike.Mere increase in the size of the bargaining unit does not necessarily, however,affect a union's representative status. It is to be assumed that under normalconditions a bargaining .representative will secure some adherence from newemployees.While under different circumstances the polices of the Act mightbe effectuated by withholding an order to bargain, such an order is the onlyeffective method of dissipating the effects of unfair labor practices where, as here,the refusal to accept, accord recognition to, and bargain with the employee repre-sentatives is the very core of the unlawful practices.When the effects of thosepractices have been dissipated, if the respondent has a good faith doubt as to theUnion's representative status there are appropriate means available by whichthe issue may be raised. The respondent also asserts that no order tobargainmay issuebecause thelocal union's charter has been withdrawn by the Inter- 696DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational.However, the respondent also refused to bargain with the Interna-tional, which was a party to the contract and which continues to exist. The localwill no doubt be reestablished and its charter returned when the Unionis rein-stated in the plant. If not, the respondent may petition for modification of theorder when it is prepared to comply with it.4.General cease and desist orderIt will be seen from the foregoing findings that the various means employed bythe respondent to frustrate self-organization among its employees embrace mostof the traditional methods of combating employee organization.This conducthas continued over a period of several years, and the commission of other unfairlabor practices is consequently to be anticipated.Unless the order is coextensivewith the threat, the preventive purposes of the Act will be defeated. In order,therefore, to make effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices, to minimize industrial strife whichburdens and obstructs commerce, and to effectuate the policies of the Act, it willbe recommended that the respondent be ordered to cease and desist from infring-ing in any manner upon the rights guaranteed in Section 7 of the Act.5.Misconduct of several strikersThree employees, Amelia Buscemi, Lucy D'Onofrio, and Philomena Liotta, werediscriminatorily denied reinstatement about the beginning of October 1945.Subsequently they were convicted in the New York City Court of Special;Sessions for assault upon a forelady committed on the picket line during thecourse of the 1945 strike.The crime of which they were convicted was simpleassault-a misdemeanor.The sentence imposed was a $50.00 fine on eachdefendant.The respondent contends that the Board should not direct theirreinstatement.The assault was not the motivation for the respondent's refusalto reinstate the three employees. It is therefore only necessary to considerwhether the Board should exercise its discretion and refrain, despite the dis-crimination from ordering them reinstated.Since the three employees were convicted of assault upon a supervisor, theoffense appears to be of sufficient gravity to warrant denial of their reinstatement.It will be so recommended. (Cf.Republic Steel Corporation v. N. L. R. B.,107 F.(2d) 472, 479;Berkshire Knitting Mills,43 N. L. R. B. 9)5, 1003.)"B6.Recommendations as to dismissal of certain allegations of the complaintIt will be recommended that the complaint be dismissed with respect to theallegations that the respondent committed unfair labor practices by (1) unilater-ally discontinuing payment to union officials for time spent during working hours"Counsel for the Board offered to prove, by the testimony-of Buscemi,D'Onofrio, andLiotta, that they had not been guilty of the assault.This testimony was rejected.Thatruling, and the above rationale, are based upon the applicable law and Board policy atthe time of the hearing, which govern the disposition of this case.That law and policywas that the Board would not, in this type of situation, retryde novo,withpossiblecontradictory result, issues of violation of local law which had been adjudicated by localcourts of competent jurisdiction,and that the question whether breaches of the peaceconstituted sufficient ground for denying reinstatement to strikers was to be determinedfrom the fact of conviction or acquittal, the character of the crime, and the extent of thesentence.Republic Steel Corporation v. N. L. R. B.; Berkshire Knitting Mills, supra.The Labor-Management Relations Act, 1947,passed June 23, 1947,however,appears tochange the prior law in this respect.(House of Representatives Conference Report, 80thCongress,Report No.510, p. 39.) E. A. LABORATORIES, INC.697adjusting employee grievances; (2) causing foremen to engage in productionwork; (3) unilaterally reducing piece rates during August 1944 and early1945; (4) refusing, upon request by Sorenson, at the meeting of the tool and dieemployees in October 1945 to reinstate all the striking employees; and (5) bydischarging Marie Traynor and Frank Pravata.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAw1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C. I. 0., and Local 844 thereof, affiliated with theCongress of Industrial Organizations, and E. A. Laboratories Employees' Asso-ciation, are labor organizations within the meaning of Section 2 (5) of the Acct.2.By discriminating in regard to the hire and tenure and terms and condi-tions of employment of the employees named in Appendix A attached hereto,Groups I, II and IV, thereby discouraging membership in International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., and in Local 844, thereof, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (3) of the Act.3.The strikes of September 22, 1944 and August 28, 1945, were caused, andsubsequently prolonged, by the respondent's unfair labor practices.4.By dominating and interfering with the formation and administration ofE. A. Laboratories Employees' Association, and by contributing support to it,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (2) of the Act.5.All employees of the respondent employed at its Brooklyn plant, exclusiveof clerical, bookkeeping and other office employees, employees in the cost andaccounting, time study, personnel, engineering, experimental, model makers,and sales departments, draftsmen, timekeepers, watchmen and guards, twooffice cleaning employees, inspectors and testers on all defense items, admin-istrative and executive officers, superintendents (including building maintenancesuperintendent)and assistant superintendents, general foremen (includingservice departments foremen), department foreladies, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.6. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, C. I. 0., and Local 844 thereof, was on August 5,1944, and at all times thereafter has been, the exclusive representative of allthe employees in the aforesaid appropriate unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.7.By refusing to bargain collectively with the above-named labor organiza-tion as the exclusive representative of its employees in the appropriate unit therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.8.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in, unfair labor practices within the meaning of Section 8(1) of the Act. 698DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.10.The respondent has not engaged in unfair labor practices by (1) unilat-erally discontinuing payment to union officials for time spent during workinghours adjusting employee grievances; (2) causing foremen to engage in pro-duction work; (3) unilaterally reducing piece rates during August 1944 andearly 1945; (4) refusing an application for reinstatement of all the strikersin October 1945; and (5) by discharging Marie Traynor and Frank Pravata.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it ishereby recommended that E. A. Laboratories, Inc., Brooklyn, New York, itsofficers, agents, successors and assigns, shall :1.Cease and desist from:(a)Discouraging membership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, C. I. 0., and in Local844 thereof, or any other labor organization of its employees by discharging orrefusing to reinstate any of its employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment, or any term or conditionof employment;(b)Dominating or interfering with the administration of, or contributingfinancial or other support to, E. A. Laboratories Employees' Association, or anyother labor organization of its employees ;(c)Refusing, upon request, to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., and Local 844 thereof, as the representative of its employees in theappropriate unit;(d) In any other manner interfering with, restraining or coercing its employeesin the exercise of the right to self-organization, to form labor organizations,to join or assist International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, C. I. 0., or Local 844 thereof, or anyother labor organization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for the purpose of col-lective bargaining, or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds neces-sary in order to effectuate the policies of the Act :(a)Unless already reinstated, offer to the employees named in Appendix A,Groups I and II, immediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniority and other rightsand privileges, in the manner set forth in the section entitled "The remedy,"above;(b) If applications for reinstatement are made by the employees named inGroup III, Appendix A, within 7 days after service of this Intermediate Report,offer to such employees similar reinstatement to that provided in (a) above;(c)Make whole the employees named in Appendix A for any lossof wagesin the manner provided in the section entitled "The remedy," above;(d) Completely disestablish and withhold recognition from E. A. Labora-tories Employees' Association as the representative of any of its employees ; E.A.LABORATORIES, INC.699(e)Upon request bargain collectively with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, C.I.0., andwith Local 844 thereof, as the representative of its employees in the appropriateunit, and if agreement is reached embody such understanding in a written agree-ment(f)Post immediately at its plant at Brooklyn,New York, copies of the noticeattached hereto marked"Appendix A." Copies of said notice,to be furnishedby the Regional Director for the Second Region, after being duly signed by therespondent,shall be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said notices arenot altered,defaced, or covered by any other material ;(g)File with the Regional Director for the Second Region on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent committed unfair labor practices by (1) unilaterally discon-tinuing payment to union officials for time spent during working hours adjustingemployee grievances;(2) causing foremen to engage in production work; (3)unilaterally reducing piece rates during August 1944 or early 1945;(4) refusingan application for reinstatement of all the strikers in October 1945; and(5) dis-charging Marie Traynor and Frank Pravata.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board,pursuant to Section 203.38 of saidRules and Regulations,filewith the Board,Rochambeau Building,Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period,file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs,the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request must be made inwriting to the Board within ten(10) days from the date of service of the ordertransferring the case to the Board.CHARLES W. SCHNEIDER,Hearing Examiner.Dated July14, 1947. 700DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Hearing Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with the INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, C. I. 0., and LOCAL 844 thereof, as the exclusive representative ofall employees in the bargaining unit described herein with respect to ratesof pay, hours of employment or other conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement.The bargaining unit is :All employees employed at the Brooklyn plant exclusive of clerical, book-keeping and other office employees, employees in the cost and accounting, timestudy, personnel, engineering experimental and model makers, andsales de-partments, draftsmen, timekeepers, watchmen and guards, two office cleaningemployees, inspectors and testers on all defense items, administrative andexecutive officers, superintendents (including building maintenance super-intendent) and assistant superintendents, general foremen (including serv-ice department foremen), department foreladies, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectivelyrecommend suchaction.WE HEREBY DISESTABLISH E. A. LABORATORIES EMPLOYEES' ASSOCIATIONas the representative of any of our employees for the purpose of dealingwith us concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and we will not recog-nize it or any successor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.WE WILL OFFER to the following named employees immediate and full re-instatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination :Group IYola GranieriAmerico AldorasiFrank ScaccioTerry BriaPat BarbieriMary LaMannaTony TartamellaJoseph StancoGroup IIElsie LenhartJames RuggerioIgnazzio ChiapponeFrances PintouriAlbert RuggerioThomas NunezConnie BenvenutoTomaso MancusoJohn PorcelliPauline LombardoMichael MonteAlfonse SantoroJohn GurzilloJoseph GiontaStellaAmbrazatisCatherine UltimoJames LombardoAngela IndimeoCarmella VonaJoseph LaPortaGilbert Scandale E. A. LABORATORIES, INC.701Group II-ContinuedOliver DenicolaPatsyDeardoMary LongAntoinetteBasileJulia BarnettMrs. Frances Rug-Nicholas CusanelliTeresa SoliminegerioJulia ZomehickJosephineAlbaneseEgon SorensonWE WILL also, upon application by them within 7 days, offer to the followingnamed employees full reinstatement to their former or substantially equiva-lent positions without prejudice to any seniority or other rights or privilegespreviously enjoyed:Group IIIMary QuagliariN. CusanelliD. VillaniAnthonyGrazioseT. SassanoClara O'NeillLouise RosatiA. BittermanMary ChetirtsoLouise SolimineConstance GurzelloAlphonse SanturoJamesDeMatteiJ.ArianiL.NapolitanoPatsy DioratiDavid BlackburnRose BaldizziRalph ChericoM. MorganR. PrescitoLouisLucianoMary BiancoJ.LicoriJoseph CarollaJ. CiroRoberto CostantinoD. AmbrosinoS.MartinoN. PopeP. AuzeloJ.BracciaUmbertoDallasanuroR. GrellaR. CatastiniGaspar RussoE. VonnesWE WILLmake whole the following named employees for any loss of paysuffered as a result of the discrimination:Group IVS. GreensteinMrs. M. De ColaE. SorensonC. PfaffJ.OliverioA. LeomondaC. CastoroB. TerrusoL. ForteC.WernetMiss L. LezzoP. AlexxandrelllA. CarrubaMrs. A. GreenmanS.CostanzoJ.VasaturoL. AmbrosinoJ.RussoJ.Di PietroJ.Lo PretoP. OehrkeA. D'AmbrosioMrs. I.SchwartzN. PojeroT. GriecoMrs. F. RuggerioV. ZipserM. GraziosoMiss R. MacchioD. Limongelli1.NaglerMissC. FazioJ.LaietaC. PagnozziMrs. M. YovinoJ.RuggieroF. ArdolinoMrs. A. ProvenzanoJ.RaccipioN. ViglioneJ.De MatteiT. NunezD. LimongelliJ.CaroleoP. BarbieriS.RothschildMrs. A. MunariJ.StancoT. CaliguriA. GrazioseMiss J. AlbaneseB. TomainoE. PruskyMiss M. GuadagnoP. ColasuonoP.MeierJ.FuscoM. KukaJ. StubelMiss C. FredericoF.MartanoJ. ZelezMiss M. BiancoJ.GurzilloJ.De EliaMiss S. PalmeriMiss C. BenvenutoP.KarleD. Lisita 702DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup IV-ContinuedMiss M. FioreJ. CingariMissA. Loguerici.oL. CocchiA. PrudenteMiss S. PalmeriMiss Y. SavoS.MartinoT. StangoMiss A. CasentinoIt. BresciaJ. ZamparelliMrs. C. CapobiancoMissL.D'OnofrioMiss J. BeninatoMissR. ChiusanoMissJ.ZomchickJ. CassanoMiss A. AloiMiss E. SiemaV. MinichielloMiss S. RubinoMiss 0. SavoM. FasanoP. KesslerMiss R. PerkalA. GabrieleMrs. A. MarelliA. VetereF. AmatucciN. CrisciMissN. DiTommascoMiss E. PaloR. ChericoD. FischettiMrs. Z. PhilpA. MarchianoJ.MannoneMrs. It.VannataF. PravataJ.GrolzM. GuarnoT. SassanoJ.ZupancicMiss J. CinqueMrs. S. Ambrazai.tisJ.LombardoP. CoveliMrs. E.LenhartR. LeoneMrs. M.ChetirkoMiss G. MichiewlezV. ImpellizzeriMiss M. LongA. TartamellaMissL. CaputoMrs. M.CredidioT. MancusoN. AbbondandoloN. NipitellaMiss R. KavanaughMiss C. GurzilloMiss A. WurtzelJ. ScullionF. CarnavaleMrs. A.IndinemaoMiss F. LaRosaD. PresuttiM. MonteS.DeFigueoraN. CusanelliJ.MarinoA. D'AlessandroP. FasanelloD. PrincipeJ. ZelloM. MiraP. GuidiceA. AngelinoMrs. J.DouglasL. LiguriJ.FinnoF. RobletoC.MingacciP. DiLorenzoA. BittermanJ.UrsinoB. M. DoudA. ZitoMiss J. CampoJ. PorcelliJ. lofridoS. CurcioS.MarreseF. SorrentinoMiss It. TortoriceL. MedagliaMrs. J. KarloffC. GrellaS.BifalcoL.MalinoskyMiss J. BifulcoMiss Y. DiLleto0. DenicolaMiss P. BockJ. Di NapoliV. FortoMiss M. FerrarelliJ.MattiaS. PicanoMiss M. MorganMrs. B. FeirmanC. LoguericoA.Del MonicoMissM. AlbarellaP. DioratoMrs. J. LangoneJ.FlorioJ. GiontaMissD. CrispeMiss It. DiRienzoL. RicciardiMrs. P.MarrazzoMissA. BisignoliJ.MamiMiss L. BonfandioMiss S. SpanipinatoF. TodiscoJ.BorelliMiss J. BraunA. PandolfoMiss S. SpitzMiss J. EspositoH. KingMrs. L. RussoS. SarroMiss J. GrandeMiss S. PliskenA. BrunoMiss J. FucciMiss M. AbenanteMrs. J.BracciaMiss M. SorrentinoMiss C. EisenhauerF. NicoletteMrs. J.AgapitoMiss C. IlecitoMiss J. SoldanoMiss F. CappellinoMiss S. BucciR. CastastiniMiss R. BaldizziMiss J. Girimonte E. A. LABORATORIES, INC.703Group IV-ContinuedMiss M. lannellaMiss T. AloiN. lannuzziMissI.NovakMrs. R. CastellanoR.MathiewMiss N. BiancoMiss M.LuchettiD. CandrevaMiss M. BrentanoMiss A. PavoneDominic PascucciMrs. J.CalliganiMiss D. KeoghA. RuggieroMiss M. CroliusMiss C. CaroneJ BolinoIt.GirolanoMiss M. LezzoMrs J.BarrettMiss A. CapelliMiss L. CardoneF. RuggieroMrs. A. MalfiMiss J. JardulaC GioiaMissJ.GenovaMrs. K.CasellaA. SantoraMiss I. DePaoloMrs. A. LocanoMiss P.LiottaMissP. BeckerMissL. PaganoMiss E.ImbrianoMiss J. CiroMiss J. FrodaMiss E. GrandeMiss V. EspositoMiss M. PuglieseMiss M. GiglioMiss M. SilvisMiss F. GuintaMrs. M. MattiaMiss A. SergioMiss J. ManiscalcoMiss F. StasiMrs. F. ColacinoS.MarinoMrs. R.Tartonello,Miss E. TroucchioMiss I. CangeroG.MayT.MarkiewiczD. D'ErecitaE. MaioranoMiss F. FinamoreMiss R.AucielloMrs. G.GrollaMissM. DeCarloMissJ. LicariMiss E. Curcio,Miss H. TrinkunasMissD. VicarioMiss C. SavilloMiss V. RuggieroMiss R. EpiscopoMiss M MinellaMissJ.CascioMiss C. VitranoMissE VeniceMissD. CarlinoP.LoboscoF. ArpinoMiss E. FemianoMiss T. DeRosaMiss Y.GranieriMiss M. BenvenutoMrs. R.MisianoMiss N. PepeMiss E. CassanoMrs. A. PalladinoMrs. J.GrandiuetteMrs. J. FeldmanMiss M.MacerinoA. RuggieroMiss T. GiommettiMiss G. SamatoraMrs. F. CastellanoC.CocchiolaMiss A. MormleA. CalabroG. CarolloMrs. M. DeSennaMiss J. ArianiG. GiovannielloMiss M. SekuraMrs. A.OglesbeeMrs.M. CerulloMiss M. RussoMrs. A. Buscem!A.AmbrosinoMiss T. TazzettaMiss M. CinqueMrs. T. RaffaMiss J.LaurenzanoN. BacchiA. SgambatiMiss F. MeehanMiss E. Martello,S.FonteMrs. G. BrechtMiss R. DimaF. TravagliniS.OcchiutoMissJ.VoltaP. AngeloM. BiancardiMrs. R.RossiniA. PondilloD. LaganaMiss S. AdamsL. LucianoD. AstoreMiss A. CostaS. SciglianoMiss C. BlauJ LubranoT. FurnoA FranconeA. DevitoMrs. S. CamposJ.GuadagnoT. CutoMiss L.CaliguriA. BubelloMiss J. l:uintaMiss R. CaputoA. DeRoseMiss A.JeuneweiwMiss A. BerardiMiss S. CastiglioneMissM. MaggioR. RiccioV. Leonard!F GnidiceMissP. PaopoliJ. StillitanoJ.EspositoMiss V. BastoneR. GrellaGaspar Russo.Miss M. TroianoJ.La PortaF. Scaccio 704DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup IV-ContinuedA. TrianoMiss L.SolimineMiss H. RuggieroMiss M. BottariMiss P. LombardoMiss C. SoftyA. AldorasiMrs. T.BriaMrs. G.HelgersonA. MulaE.WiehieMissA. CicarelliS. IaconoMissR. AucielloMrs. G. HilbertL. RuggieroMiss L. NovellinoMiss A. PalmeriMissL. RalloMissA. FiorentinoMiss M. PickMiss T. GrellaMissT. DursoL. NapolitanoMissL. RosatiMrs.R. ScuderiMiss M. ScandaleMiss E. RosenzweigJ.PavoneMiss V. LentMiss M. CurcioMiss F. BonfandioMiss C.O'NeillE. VillollaMiss R. SonnaMiss R. MarchioneJ.MasciaT. YoungMissT. PascucciMissA. PepeS. GrilloMiss M. AloiMiss G.FranzoseMissM. CirrisiPat MeliseMiss M.CaliguirlMissR. ScalaWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT, AND AGRICULTURAL IMPLEMENT WORKs OFAMERICA, C. I. 0.: orLOCAL 844 thereof, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members of thisunion, orany other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any suchlabor organization.E. A. LABORATORIES, INC.,Employer.Dated-------------------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.